AGREEMENT OF LEASE
BY AND BETWEEN:
826 NEWTOWN ASSOCIATES, L.P.
as “Landlord”
AND
BIO-IMAGING TECHNOLOGIES, INC.
as “Tenant”

PREMISES:    Portion of 826 and 828 Newtown-Yardley Road,
Newtown, Pennsylvania   DATED:    As of December 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
1.
  Incorporated Terms     1  
2.
  Description of Premises     2  
3.
  Term     3  
4.
  Annual Rent; Additional Rent     4  
5.
  Operating Expenses     4  
6.
  Real Estate Taxes     8  
7.
  Insurance     10  
8.
  Utilities and Services     11  
9.
  Permitted Uses     12  
10.
  Common Areas; Parking     13  
11.
  No Representations     14  
12.
  Compliance with Law     14  
13.
  Care and Repair of Premises; No Waste     16  
14.
  Alterations, Additions and Improvements     16  
15.
  Covenant Against Liens     17  
16.
  Indemnification     18  
17.
  Landlord Not Liable     18  
18.
  Assignment and Subletting     18  
19.
  Landlord’s Access     19  
20.
  Signs     20  
21.
  Casualty     20  
22.
  Condemnation     20  
23.
  Surrender of Premises     21  
24.
  Holdover     21  
25.
  Events of Default; Remedies     21  
26.
  Service Fee; Interest     24  
27.
  Landlord’s Right to Cure Tenant’s Default     24  
28.
  Notice of Landlord’s Default     24  
29.
  Landlord’s Liability Limited     24  
30.
  Subordination; Attornment     25  
31.
  Tenant’s Estoppel     26  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
32.
  Quiet Enjoyment     26  
33.
  Security Deposit     26  
34.
  Intentionally deleted     27  
35.
  Notices     27  
36.
  Force Majeure     27  
37.
  Waivers; Modifications     27  
38.
  Interpretation     27  
39.
  Applicable Law     27  
40.
  Authority of Lease Signatories     27  
41.
  Brokerage     27  
42.
  Binding Effect     28  
43.
  Communications Equipment     28  
44.
  Flag Pole     29  
45.
  Right of First Notification     29  
46.
  Miscellaneous     30  
47.
  Mortgagee Consent     31  

-ii-



--------------------------------------------------------------------------------



 



RIDERS TO AGREEMENT OF LEASE
FLOOR PLAN RIDER
ANNUAL RENT RIDER
RULES AND REGULATIONS RIDER
EXTENSION OPTIONS RIDER

iii



--------------------------------------------------------------------------------



 



AGREEMENT OF LEASE
     FOR AND IN CONSIDERATION of the mutual covenants herein contained, as of
December 1, 2008, the parties hereto do hereby agree as follows:
     1. Incorporated Terms. The following terms are incorporated by reference
into this Agreement:

  (a)   NAME AND ADDRESS OF LANDLORD:         826 NEWTOWN ASSOCIATES, L.P.
c/o First Evergreen
55 Lane Road, Suite 430
Fairfield, New Jersey 07004     (b)   NAME AND ADDRESS OF TENANT:        
BIO-IMAGING TECHNOLOGIES, INC.
826 Newtown-Yardley Road
Newtown, Pennsylvania 18940
Attention: Chief Financial Officer     (c)   DESCRIPTION OF PREMISES:        
The Premises consists of the following two parts: the space (the “826 Space”),
consisting of the entire first and second floor of the building known as 826
Newtown-Yardley Road, Newtown, Pennsylvania (the “826 Building”) and the space
(the “828 Space”) labeled “BioImaging Technologies, Inc.” on the Floor Plan
Rider attached hereto, in the building known as 828 Newtown-Yardley Road,
Newtown, Pennsylvania (the “828 Building”). The 826 Space and the 828 Space are
hereinafter referred to as the “Premises”. The 826 Building and the 828 Building
are hereinafter referred to as the “Buildings”. The 826 Building and the 828
Building are located on the property (the “Property”) designated as Tax Lots
29-10-86, 29-10-42-1, 29-10-40-1 and 29-10-42-5, Newtown, Pennsylvania.     (d)
  AREA OF PREMISES AND BUILDINGS:         826 Space: approximately 44,076
rentable square feet
828 Space: approximately 14,605 rentable square feet
Buildings: 119,233 rentable square feet

1



--------------------------------------------------------------------------------



 



  (e)   TERM OF LEASE:         The Term shall be ten (10) “lease years” (as
hereinafter defined in Section 3), commencing and expiring as set forth in
Section 3.     (f)   PERMITTED USE:         General office use and for any
amenities incidental thereto, which amenities shall be used only by Tenant’s
employees and Tenant’s business invitees, such as a cafeteria and workout room,
and for no other purposes.     (g)   SECURITY DEPOSIT:         None, subject to
Section 33.     (h)   TENANT’S SHARE:         49.22%     (i)   BASE EXPENSE
YEAR:         Calendar year 2009     (j)   BASE TAX YEAR:         Calendar year
2009     (k)   BROKER:         Williams Real Estate of New Jersey, LLC;
commission to be paid by Landlord pursuant to a separate agreement.     (l)  
RIDERS TO LEASE:         Floor Plan Rider
Annual Rent Rider
Rules and Regulations Rider
Extension Options Rider

     2. Description of Premises. (a) Landlord hereby leases to Tenant, and
Tenant hereby hires from Landlord, the Premises described in Section 1(c).
Nothing contained herein shall give Tenant the right to use any storage space in
the Buildings except for the storage space currently leased by Landlord to
Tenant pursuant to that certain Amendment to Office Space Lease between Landlord
and Tenant dated September 27, 2000 (the “Storage Space Agreement”). The terms
and provisions of the Storage Space Agreement shall remain in full force and
effect for and during the Term of this Lease except that the rent for the
storage space shall increase to $9.00 per rentable square foot of such storage
space (ie., $5,850.00 per annum/$487.50 per month) for and during the sixth
(6th) lease year through and including the tenth (10th) lease year hereof. The
rent for the storage space shall remain $7.50 per rentable square foot of such
storage space (ie., $4,875.00 per

2



--------------------------------------------------------------------------------



 



annum/$406.25 per month) for and during the first (1st) lease year through and
including the fifth (5th) lease year hereof. In the event that Tenant validly
exercises its option(s) to extend the Term of this Lease, the rent for such
storage space for the Extension Term(s) (as defined in the Extension Options
Rider attached hereto) shall be equal to the “Fair Market Rental Value” of such
storage space for and during each Extension Term determined as set forth in said
Extension Options Rider.
          (b) The parties acknowledge that there are multiple methods of
computing rentable area and hereby agree for the purposes of this Lease that the
rentable area of the Premises is the number of square feet set forth in
Section 1(d), and the rentable area of the Buildings is the number of square
feet set forth in Section 1(d).
          (c) Landlord shall have no obligation to do any work in and to the
Premises or the Buildings to render them ready for Tenant’s occupancy. Tenant
has inspected the Premises and agrees to take the Premises in “as is” condition,
except as otherwise expressly provided herein.
          (d) During the Term, Tenant may perform, at Tenant’s sole cost and
expense, certain work at the Premises (the “Refurbishment Work”). Such
Refurbishment Work shall be performed in accordance with Section 14 of this
Lease. Landlord shall contribute a sum of up to Two Hundred Ninety Three
Thousand Four Hundred Five and 00/100 ($293,405.00) Dollars (or Five and 00/100
Dollars per rentable square foot of the Premises) to be applied to the cost of
paint and carpet (the “Landlord’s Refurbishment Allowance”). If and to the
extent that the total aggregate cost to perform the Refurbishment Work shall
exceed the amount of Landlord’s Refurbishment Allowance, such excess amount
shall be the sole responsibility of Tenant. Landlord shall pay Landlord’s
Refurbishment Allowance to Tenant within thirty (30) days after the completion
of the Refurbishment Work to Landlord’s reasonable satisfaction. Notwithstanding
anything to the contrary contained herein, Landlord shall not be required to pay
all or any portion of Landlord’s Refurbishment Allowance while there is a
mechanic’s or other construction lien filed against the Property relating to any
work being performed at the Premises by Tenant, and Landlord shall have the
right to deduct from Landlord’s Refurbishment Allowance the actual costs
incurred by it, including reasonable legal fees, in connection with the removal
of any such mechanic’s or construction lien.
          (e) Landlord and Tenant are parties to a lease with respect to the
Premises dated September, 1999, as subsequently amended by that certain
Amendment to Office Space Lease dated September 27, 2000; First Modification of
Office Space Lease dated January 11, 2002; the Letter Agreement dated June 5,
2002; the Second Modification of Office Space Lease dated January 11, 2003; the
Third Modification of Office Space Lease dated March 11, 2004; and the Fourth
Modification of Office Space Lease dated September, 2004 (collectively, the
“Prior Lease”). Upon the Commencement Date of this Lease, the Prior Lease shall
be automatically terminated and shall be void and of no further force or effect.
     3. Term. (a) The term of this Lease (the “Term”) shall commence as of
December 1, 2008 (the “Commencement Date”), and shall expire at 6:00 p.m. on the
date which shall be ten (10) lease years after the Commencement Date (the
“Expiration Date”).
          (b) The first lease year shall be the period commencing on the
Commencement Date and ending or the last day of the twelfth (12th) full calendar
month immediately following the

3



--------------------------------------------------------------------------------



 



Commencement Date. Each succeeding twelve (12) calendar month period thereafter
shall be a lease year.
     4. Annual Rent; Additional Rent. (a) Tenant shall pay to Landlord at the
address set forth in Section 1(a), or to such other person or at such other
place as the Landlord may from time to time designate, without previous demand
therefor and without counterclaim, deduction or set-off, the annual rent
(“Annual Rent”) set forth on the Annual Rent Rider attached hereto. Annual Rent
shall be payable in monthly installments as set forth on the Annual Rent Rider
in advance on the first day of each month during the Term of the Lease. If the
Commencement Date shall be other than the first day of a calendar month, Tenant
shall pay Landlord on the Commencement Date the proportionate amount of Annual
Rent for the balance of such month computed by dividing the monthly Annual Rent
by thirty (30) and then multiplying the result by the number of days beginning
with and including the Commencement Date and ending with and including the last
day of the month in which the Commencement Date occurs.
          (b) All sums other than Annual Rent payable by Tenant under this Lease
shall be deemed to be “Additional Rent” regardless of to whom such sums may be
payable. Except as otherwise provided herein, Additional Rent shall be payable
without counterclaim, deduction or set-off. In the event of Tenant’s failure to
make timely payment of any item of Additional Rent after any applicable notice
and cure period provided for herein, Landlord shall have available to it all
rights and remedies provided by this Lease and by law as for non-payment of
Annual Rent. The term “rent” in the Lease means Annual Rent and Additional Rent.
     5. Operating Expenses. (a) Commencing on January 1, 2010 (the “Expense Rent
Commencement Date”), Tenant shall pay as Additional Rent Tenant’s Share referred
to in Section 1(h) of the Lease of the “expenses” (as hereinafter defined) of
the Property for any calendar year which occurs wholly or partially during the
Term of this Lease in excess of the expenses of the Property for the calendar
year referred to in Section 1(i) of this Lease (the “Base Expense Year”) (such
Additional Rent is hereinafter called the “Expense Rent”). Tenant’s Share
reflects the ratio of the rentable area of the Premises to the rentable area of
the Buildings and may be modified from time to time in the event of a change in
the total rentable floor area of the Premises or the total rentable floor area
of the Buildings; provided, however that the total rentable floor area of the
Premises shall not be increased unless requested or agreed to by Tenant, and the
rentable floor area of the Buildings shall not be decreased except in connection
with a casualty or condemnation as set forth in Sections 21 and 22 hereinbelow.
The term “expenses” shall mean any and all costs incurred by Landlord in
connection with the ownership, operation, maintenance, care and repair of the
Property, including, but not limited to, gardening and landscaping; snow
removal; repairing, resurfacing or repaving the parking areas, roads or
driveways on the Property; maintaining, repairing and replacing the roof and
structural portions of the Property; maintaining, repairing and replacing the
heating, ventilating and air conditioning system and other mechanical systems
serving the Buildings; reasonable premiums for fire and other casualty
insurance, rent insurance, liability insurance, workers compensation insurance
and other insurance with respect to the Property; wages, medical insurance,
pension payments and other fringe benefits of all employees servicing the
Property consistent with practices in the locale of the Property; payroll taxes;
labor and materials for repairs and replacements for the Buildings and its
components and other improvements on the Property; trash removal; all common
area cleaning; service contracts; electricity, gas, water, sewer and other
utility charges and rents other than those directly metered or

4



--------------------------------------------------------------------------------



 



submetered to the Premises; licenses and permits required for the ownership and
operation of the Property; sales and use taxes payable in connection with
tangible personal property and services purchased for the management, operation,
maintenance, care and repair of the Property; fuel oil other than fuel oil
directly metered or submetered to the Premises; painting; security; professional
fees; administrative expenses; management fees (not to exceed 4% of the gross
rent of the Property); and alterations and improvements made by reason of
governmental requirements enacted after the date hereof.
     Anything in this Lease to the contrary notwithstanding, the term “expenses”
shall not include any expenditure for any repair, replacement or improvement
which is properly capitalized for federal income tax purposes, unless (i) said
expenditure is made for the purpose of reducing energy or labor costs within the
Building(s) or at the Property and in such instance only to the extent of the
savings realized by the installation and operation of the improvement (the
“Reduction In Costs CapEx”), or (ii) said expenditure is required under any
governmental or quasi-governmental law, statute, ordinance, rule, order,
requirement or regulation first enacted after the Commencement Date hereof
(including an amendment to current law first enacted after the Commencement
Date) (the “Compliance With Law CapEx”). Such capitalized expenses shall be
amortized on a straight-line basis over the applicable recovery period as
reasonably determined by Landlord for federal income tax purposes (using an
interest rate of two percent (2%) above the prime rate as published from time to
time in The Wall Street Journal), and Tenant shall reimburse Landlord only for
the portion of such capitalized expenses which falls within the Term hereof. The
foregoing notwithstanding, Tenant shall also pay Tenant’s Share, up to but not
more than $10,000 per annum in the aggregate, of the annual amortization of
other bona fide capital expense items expended by Landlord in the maintenance
and upkeep of the Building(s) and/or the Property in accordance with prudent
management practices (“Additional Permitted CapEx”), based upon the amortization
of such capital expense items on a straight-line basis over the applicable
recovery period as reasonably determined by Landlord for federal income tax
purposes (using an interest rate of two percent (2%) above the prime rate as
published from time to time in The Wall Street Journal), but Additional
Permitted CapEx shall specifically exclude, any and all expenses relating to
(i) the complete replacement of the roof of either Building, (ii) the complete
or substantial replacement of the electrical system in either Building,
(iii) the complete or substantial replacement of the plumbing system in either
Building, (iv) the complete or substantial replacement of the parking areas,
and/or (v) replacements of or improvements to the “Structural Elements” of
either Building, all of which excluded expenses shall be the responsibility of
Landlord. The term “Structural Elements” is defined to mean all footings,
foundations, columns and building framing, exterior envelope systems and
supports, roof support systems and decking, shear walls, balconies, floor
joists/beams and supports, floor slabs, and load bearing walls and supports.
     Notwithstanding anything to the contrary contained herein, in the event
that the Buildings are less than ninety five (95%) percent occupied during the
Base Expense Year and/or any calendar year of the Term, the expenses of the
Property for the Base Expense Year and/or such calendar year, as the case may
be, shall be appropriately adjusted so that the expenses of the Property shall
reflect such costs as would have been incurred if the Buildings were ninety five
(95%) percent occupied during said year.
          (b) Notwithstanding any provision contained in this Lease to the
contrary, the term “expenses” shall not include interest, points, fees or
principal payments on mortgage debt or

5



--------------------------------------------------------------------------------



 



ground rents incurred by Landlord as owner of the Property; capital expenses or
improvements (except to the extent expressly permitted under Section 5(a),
above), leasing commissions; accountants, consultants or attorneys fees, costs
and disbursements and other expenses incurred in connection with leasing space
(including any leasing office and concessions to such new tenants), lease
negotiations or disputes with tenants, prospective tenants or third parties or
associated with the enforcement of any leases or the defense of Landlord’s title
to the Buildings or the Property; costs of construction of the Buildings and
related facilities; costs of any items or services sold or provided to tenants
(including Tenant) for which Landlord is to be reimbursed by such tenants
(whether or not actually reimbursed) or which are not generally provided to all
tenants of the Buildings; fees and higher interest charges caused by Landlord’s
refinancing the Property; costs incurred due to a violation by Landlord or any
tenant of the terms and conditions of any lease; overhead and profit increment
paid to subsidiaries or affiliates of Landlord, or to any party as a result of a
non competitive selection process, for management or other services on or to the
Buildings or for supplies or other materials, to the extent that the costs of
such services, supplies or materials exceed the costs that would have been paid
had the services, supplies or materials been provided by unaffiliated parties on
a competitive basis; all items and services for which Tenant reimburses Landlord
or pays third persons, or which Landlord provides selectively to one or more
tenants or occupants of the Buildings (other than Tenant) without reimbursement
(it being agreed that until Landlord and Tenant otherwise agree, Tenant shall
provide janitorial services to the entire 826 Building and the remainder of the
Premises at Tenant’s cost and expense and the cost of providing janitorial
services to other tenants in the Buildings shall be excluded from Tenant’s Share
of “expenses”); commissions, advertising, space planning, art and promotional
expenditures; charitable and political contributions; financing costs and
amortization of funds borrowed by Landlord, whether secured or unsecured;
depreciation of the Buildings; completing, fixturing, improving, renovating,
painting, redecorating or other work, which Landlord pays for or performs for
other tenants within their premises, and costs of correcting defects in such
work; salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance of repair of the Property; general organizational,
administrative and overhead costs relating to creating or maintaining Landlord’s
existence, either as a corporation, partnership, or other entity, including
general corporate, legal and accounting expenses and all general corporate
overhead and general administrative expenses not related to the operation of
Buildings or the Property; costs incurred by Landlord due to the violation by
Landlord, its employees, agents or contractors or any tenant of the terms and
conditions of any lease of space in the Property or any law, order or regulation
of governmental authority; costs incurred in the sale of the Buildings or
Property; net income taxes of Landlord or the owner of any interest in the
Property, real estate (except as provided in Section 6 below), ad valorem,
franchise, transfer, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Property or any
portion thereof or interest therein; any expenses otherwise includable within
Operating Expenses to the extent actually reimbursed by persons other than
tenants of the Property under leases for space in the Property; salaries and
benefits and other compensation to executives, officers or partners of Landlord
above the grade of building manager or to any other person above the grade of
building manager; Landlord’s costs of electricity and other services sold or
provided to tenants in the Building (including Tenant) for which Landlord is
entitled to be reimbursed by such tenants as a separate additional charge or
rental over and above the base rent or expenses payable under the lease with
such tenant; costs incurred in connection with environmental clean-up, response
action or

6



--------------------------------------------------------------------------------



 



remediation on, in or under or about the Buildings or Property, except to the
extent caused or contributed to by Tenant in which case Tenant shall be solely
responsible for its share of the cost thereof; any increase in insurance
premiums to the extent that such increase is caused or attributable to the use,
occupancy or act of another tenant; the cost of consummating any ground lease;
the cost of installing, operating and maintaining any commercial concessions
operated by Landlord in the Buildings or of installing, operating and
maintaining any specialty services such as a Building cafeteria or dining
facility, or an athletic, luncheon or recreational club, or any theater or
garage; the cost of providing any bookkeeping and accounting services
customarily provided by a managing agent and the cost of which is included in
management fees, except as otherwise provided in this Lease; expenses allocable
directly and solely to the retail space in the Buildings, if any; the cost of
Tenant’s Share of any deductible amount under Landlord’s insurance policies to
the extent that Tenant’s Share exceeds deductibles which are customary for
similar properties in the area of the Property; cost of any separate electrical
meter Landlord may provide to any of the other tenants in the Buildings or
Property; the cost of repairs or other work to the extent Landlord is actually
reimbursed by insurance or condemnation proceeds; reserves for bad debts and
rent loss reserves and reserves for future repairs and replacements; repair
costs resulting from the negligence or willful misconduct of Landlord.
          (c) Commencing on the Expense Rent Commencement Date, Tenant shall pay
its Expense Rent in monthly installments on the first day of each month on an
estimated basis as determined by Landlord (which estimate shall not exceed the
amount of the actual expenses for the prior year by ten (10%) percent). Landlord
may adjust such estimate at any time and from time to time based upon Landlord’s
experience and anticipation of costs. After the end of each calendar year during
the Term, Landlord shall deliver to Tenant a statement (the “End of Year Expense
Rent Statement”) setting forth the actual expenses of the Property for such
calendar year, the amount paid by Tenant as Expense Rent on account thereof,
Tenant’s Share of such expenses, and the amount due to or from Tenant. If Tenant
has paid less than the actual amount due, Tenant shall pay the difference to
Landlord within thirty (30) days after Landlord’s request therefor. Any amount
paid by Tenant which exceeds the amount due shall be credited to the next
succeeding payments due as Expense Rent hereunder, unless the Term has then
expired in which event such excess amount shall be refunded to Tenant. If the
Expense Rent Commencement Date is other than the first day of a calendar year,
or the Expiration Date is prior to the last day of a calendar year, the Expense
Rent shall be apportioned so that Tenant shall pay only such portion of the
expenses of the Property attributable to the period of such calendar year
occurring after the Expense Rent Commencement Date or prior to the Expiration
Date, as the case may be.
          (d) Notwithstanding anything to the contrary contained herein, in the
event that any tenant of the Buildings or the Property is separately billed for
any item of expenses for which Tenant is responsible hereunder, the amount
billed to such tenant shall not be included in the term expenses and the
rentable floor area of such tenant’s leased premises shall be excluded for the
purposes of determining Tenant’s Share of that specific expense.
          (e) Tenant shall have the right, at its cost and expense, to audit the
Expense Rent for the immediately preceding calendar year only provided that
(i) Tenant shall notify Landlord of its election to audit the Expense Rent
within ninety (90) days following Tenant’s receipt of the End of Year Expense
Rent Statement, (ii) such audit shall be conducted at the office where Landlord
maintains its records and only after Tenant gives Landlord at least thirty
(30) days’ prior written

7



--------------------------------------------------------------------------------



 



notice,(iii) Tenant shall deliver to Landlord a copy of the results of such
audit within one hundred twenty (120) days following Tenant’s receipt of the End
of Year Expense Rent Statement; (iv) no assignee shall conduct an audit for any
period during which such assignee was not in possession of the Premises;
(v) Tenant shall keep the results of such audit strictly confidential and shall
not disclose the same to any other party except on an as needed basis in the
event of a dispute regarding the Expense Rent; (vi) no subtenant shall have any
right to conduct an audit; (vii) no audit shall be conducted at any time that
Tenant is in default of any of the terms of this Lease beyond the expiration of
any applicable notice and grace period provided for herein; and (viii) such
audit shall only be conducted by a certified public accountant not compensated
on a contingent fee basis. Tenant may not remove any of Landlord’s expense
records or other documents from the office where Landlord maintains the same. In
the event that Tenant’s audit alleges that an error was made by Landlord,
Landlord shall have ninety (90) days following receipt of the results of such
audit to obtain an audit from an accountant of Landlord’s choice, at Landlord’s
cost and expense, or Landlord shall be deemed to have accepted the results of
Tenant’s audit. In the event that Landlord’s and Tenant’s accountants shall be
unable to reconcile the results, both accountants shall mutually agree upon a
third accountant whose determination shall be conclusive. The cost of any such
third accountant shall be shared equally between Landlord and Tenant. If it is
determined that Tenant has paid less than the actual amount due, Tenant shall
pay the difference to Landlord within thirty (30) days after the date of such
determination. If it is determined that Tenant has paid any amount in excess of
the amount due, such excess amount shall be refunded to Tenant within thirty
(30) days after the date of such determination. If it is determined that the
expenses used to calculate the Expense Rent in any year during the Term hereof
exceeded the actual expenses properly chargeable to Tenant in accordance with
this Lease for said year by more than ten (10%) percent, then Landlord shall
promptly reimburse Tenant for the actual, documented cost of the audit.
          (f) To the extent that any cost or expense is appropriately included
in expenses pursuant hereto, it shall only be included in expenses once,
notwithstanding that such cost or expense may fall under more than one category
or be referenced in more than one Section of this Lease.
     6. Real Estate Taxes. (a) Commencing on January 1, 2010 (the “Tax Rent
Commencement Date”), Tenant shall pay as Additional Rent Tenant’s Share referred
to in Section 1(h) of the Lease of all real estate taxes assessed against the
Property for any tax fiscal year which occurs wholly or partially during the
Term of this Lease in excess of the real estate taxes assessed against the
Property for the tax fiscal year referred to in Section 1(j) (the “Base Tax
Year”) (such Additional Rent is hereinafter called the “Tax Rent”). The term
“real estate taxes” shall mean (i) any tax or assessment levied, assessed or
imposed at any time by any governmental authority on or against the Property or
any part thereof; (ii) any assessment for public betterments or improvements
levied, assessed or imposed upon or against the Property; (iii) any reasonable
legal fees and other costs incurred by Landlord in connection with evaluating
and/or contesting the assessed valuation of the Property for real estate tax
purposes; and (iv) any tax levied, assessed or imposed at any time upon or
against the receipt of income or rents or any other tax upon Landlord as a
substitute or supplement in whole or in part for a real estate tax or
assessment. The term “real estate taxes” shall not include income taxes, estate
taxes, inheritance taxes, franchise taxes, transfer taxes, capital stock taxes
or any fines or penalties for the late payment of real estate taxes.

8



--------------------------------------------------------------------------------



 



          (b) Commencing on the Tax Rent Commencement Date, Tenant shall pay its
Tax Rent in monthly installments on the first day of each month on an estimated
basis as determined by Landlord (which estimate shall not exceed the actual
amount of real estate taxes for the prior year by ten (10%) percent.) Landlord
may adjust such estimate at any time and from time to time based upon Landlord’s
anticipation of the real estate taxes which may be assessed against the
Property. At any time after the real estate taxes for any tax fiscal year shall
be fixed by the appropriate governmental authorities, Landlord shall deliver to
Tenant a statement (the “End of Year Tax Rent Statement”) setting forth the
actual real estate taxes assessed against the Property for such tax fiscal year,
the amount paid by Tenant as Tax Rent on account thereof, Tenant’s Share of such
real estate taxes, and the amount due to or from Tenant. If Tenant has paid less
than the actual amount due, Tenant shall pay the difference to Landlord within
thirty (30) days after Landlord’s request therefor. Any amount paid by Tenant
which exceeds the actual amount due shall be credited to the next succeeding
payments due as Tax Rent hereunder, unless the Term has then expired in which
event such excess amount shall be refunded to Tenant. Real estate taxes for any
tax fiscal year beginning before the Tax Rent Commencement Date or terminating
after the Expiration Date shall be apportioned so that Tenant shall pay only
such portion of the increase in real estate taxes as shall be attributable to
the period of such tax fiscal year occurring after the Tax Rent Commencement
Date or prior to the Expiration Date, as the case may be.
          (c) Upon receipt of Landlord’s prior approval, which approval shall
not be unreasonably withheld, conditioned or delayed, Tenant may contest or
appeal, at Tenant’s sole cost and expense, the amount or validity, in whole or
in part, of any real estate taxes assessed against the Buildings or the
Property, by appropriate proceedings diligently conducted by Tenant in good
faith. Tenant shall provide to Landlord for its reasonable review and approval
prior to filing any applications, affidavits and like supporting documentation
required in connection with such effort. Landlord shall reasonably cooperate
with Tenant subject to and in accordance with the conditions set forth in this
paragraph. Tenant may take any such contest in its own name or, if it cannot
contest in its own name, in the name of the Landlord. Tenant shall be
responsible for any increase in any real estate taxes that is levied against the
Property to the extent said increase is due to Tenant’s contest or appeal.
          (d) Tenant shall have the right, at its cost and expense, to audit the
Tax Rent for the immediately preceding calendar year only provided that
(i) Tenant shall notify Landlord of its election to audit the Tax Rent within
ninety (90) days following Tenant’s receipt of the End of Year Tax Rent
Statement, (ii) such audit shall be conducted at the office where Landlord
maintains its records and only after Tenant gives Landlord at least thirty
(30) days’ prior written notice,(iii) Tenant shall deliver to Landlord a copy of
the results of such audit within one hundred twenty (120) days following
Tenant’s receipt of the End of Year Tax Rent Statement; (iv) no assignee shall
conduct an audit for any period during which such assignee was not in possession
of the Premises; (v) Tenant shall keep the results of such audit strictly
confidential and shall not disclose the same to any other party except on an as
needed basis in the event of a dispute regarding the Tax Rent; (vi) no subtenant
shall have any right to conduct an audit; (vii) no audit shall be conducted at
any time that Tenant is in default of any of the terms of this Lease beyond the
expiration of any applicable notice and grace period provided for herein; and
(viii) such audit shall only be conducted by a certified public accountant not
compensated on a contingent fee basis. Tenant may not remove any of Landlord’s
expense records or other documents from the office where Landlord maintains the
same. In the event that Tenant’s audit alleges that an error was made by
Landlord, Landlord shall

9



--------------------------------------------------------------------------------



 



have ninety (90) days following receipt of the results of such audit to obtain
an audit from an account of Landlord’s choice, at Landlord’s cost and expense,
or Landlord shall be deemed to have accepted the results of Tenant’s audit. In
the event that Landlord’s and Tenant’s accountants shall be unable to reconcile
the results, both accountants shall mutually agree upon a third accountant whose
determination shall be conclusive. The cost of any such third accountant shall
be shared equally between Landlord and Tenant. If it is determined that Tenant
has paid less than the actual amount due, Tenant shall pay the difference to
Landlord within thirty (30) days after the date of such determination. If it is
determined that Tenant has paid any amount in excess of the amount due, such
excess amount shall be refunded to Tenant within thirty (30) days after the date
of such determination. If it is determined that the real estate taxes used to
calculate the Tax Rent in any year during the Term hereof exceeded the actual
real estate taxes properly chargeable to Tenant in accordance with this Lease
for said year by more than ten (10%) percent, then Landlord shall promptly
reimburse Tenant for the actual, documented cost of the audit.
     7. Insurance. (a) Tenant shall provide, at its own expense, and keep in
force during the Term:
               (1) General Liability Insurance, including contractual liability
coverage, insuring against and saving harmless Landlord, any mortgagee now or
hereafter encumbering the Property (“Landlord’s Mortgagee”) and Tenant against
any liability which arises from any occurrence on or about the Premises, or
which arises from any liability, claims or costs indicated in Section 16 against
which Tenant is required to indemnify Landlord. The coverage limits of said
general liability insurance policy shall be at least $3,000,000.00 in combined
single limit with respect to personal injury, death or property damage arising
out of any one occurrence. Such coverage may be combined as primary general
liability and excess (umbrella) liability. Such amount shall be subject to
periodic increase as reasonably required by Landlord.
               (2) Fire and casualty insurance with broad form extended
coverage, including, but not limited to, coverage for vandalism and malicious
mischief, in the amount of the full replacement cost, from time to time, of
Tenant’s trade fixtures, equipment, inventory and other contents of the
Premises.
               (3) Business interruption insurance in an amount at least
sufficient to pay Tenant’s obligations as to payment of Annual Rent and
Additional Rent under this Lease.
               (4) Workers’ Compensation insurance in accordance with the laws
of the state in which the Premises are located.
               (5) Such other insurance as Landlord may from time to time
reasonably require which is consistent with insurance carried by other similar
properties in the area of the Property.
          (b) All such policies shall be issued by insurance companies of
recognized responsibility, satisfactory to Landlord and duly licensed and
authorized to transact business in the state in which the Premises are located.
Tenant agrees to deliver to Landlord, prior to the commencement of the Term, and
thereafter not later than thirty (30) days after request by Landlord, a copy of
each such insurance policy or, if requested by Landlord, a certificate of
insurance as to

10



--------------------------------------------------------------------------------



 



any such policy of insurance, together with proof of the payment of the initial
or renewal premiums therefor. Such insurance shall be non-cancelable without
thirty (30) days’ prior written notice to Landlord and Landlord’s Mortgagee and
any loss shall be payable notwithstanding any act or negligence of Tenant or
Landlord or any agent or employee thereof.
          (c) Landlord and Tenant each hereby releases the other from any and
all liability in the event of damage to or destruction of the Premises or the
contents thereof whether or not caused by the negligence or other act, omission
to act or fault of Tenant or Landlord or their respective agents, servants or
employees to the extent that such liability is covered by any insurance required
to be carried by either party hereunder or any other insurance actually carried
by either party. It is the intent of Landlord and Tenant that the releasing
party shall look to its own insurance policies for compensation in the event of
any damage to or destruction of the Premises or the contents thereof. In the
event that the insurance required to be maintained or actually maintained by the
releasing party does not cover such damage or destruction, and if the other
party’s insurance does cover such damage or destruction, the releasing party
shall be entitled to seek compensation from the other party’s insurance policy
for such damage or destruction. All insurance policies carried by Landlord and
Tenant covering the Premises, or the contents thereof, or in any manner relating
thereto, shall expressly provide that the foregoing release shall not affect or
reduce the coverage or the insurer’s obligations thereunder and shall also
expressly waive any right of subrogation on the part of the insurer against the
other party.
          (d) Tenant shall comply with the requirements of any insurance policy
carried by Landlord or Tenant covering the Property or the Premises, all
requirements of the issuer of any such policy, and the applicable regulations
and requirements of the National Board of Fire Underwriters, any applicable
local board of fire underwriters, and any other body exercising a similar
function. If the premiums for any insurance policy maintained by Landlord
applicable to the Property exceed the rate that would have been applicable for
the permitted use of Tenant as a result of the failure by Tenant to comply with
such requirements, or as a result of or in connection with the use to which the
Premises are put by Tenant, Tenant shall reimburse Landlord for such excess
within thirty (30) days after Landlord’s request therefor.
     8. Utilities and Services. (a) Subject to the provisions of Section 8(b)
below, Landlord shall furnish the Premises with electricity, heating and air
conditioning for the normal use and occupancy of the Premises as general offices
only during “Work Hours”. “Work Hours” shall mean the period from 8:00 a.m. to
6:00 p.m. on Monday through Friday, excluding “Building Holidays”. Building
Holidays are defined as New Year’s Day, Martin Luther King Day, President’s Day,
Memorial Day, the Monday preceding or Friday following Independence Day if
Independence Day falls on a Tuesday or Thursday respectively, Independence Day,
Labor Day, Columbus Day, Veteran’s Day, Thanksgiving and the day following,
Christmas Eve day, Christmas, and New Year’s Eve day. Tenant may have access to
and use the Premises other than during Work Hours, 24 hours per day, 7 days per
week, provided Tenant complies with Landlord’s reasonable security procedures
with respect to such access and use.
          (b) Tenant agrees to pay as Additional Rent all charges for
electricity, light, heat or other utility used by Tenant at the Premises in
accordance with separate submeters which are currently installed at the
Premises. Tenant shall pay Landlord for the consumption of such utilities based
upon its submetered usage within ten (10) days after receipt of an invoice
therefor, at the

11



--------------------------------------------------------------------------------



 



General Services (GS) electric rate of the utility company providing the
electricity to the Premises, with no profit to Landlord. Any non-payment or late
payment of such utility bills shall be deemed a default under the terms of this
Lease. All charges for the repair of any submeters servicing the Premises shall
be payable by Tenant as Additional Rent and shall be paid when the same shall
become due. A separate electric meter or meters directly with the utility
company may be installed by Landlord, at Tenant’s cost and expense, only if
installing such separate direct meter or meters to measure Tenant’s electric
consumption in the Premises is possible. If such direct meters are installed,
Tenant shall arrange with the public utility companies servicing the Property
for the provision of electricity and shall pay all charges therefor directly to
the utility company. Thereafter, Landlord shall have no obligation to furnish
electricity to the Premises served by such electric meter(s).
          (c) Within the Common Areas (as hereinafter defined in Section 10),
Landlord shall furnish reasonably: (i) adequate electricity, (ii) hot and cold
water, (iii) lavatory supplies, (iv) automatically operated elevator service,
(v) normal and customary cleaning services (on a five-day a week basis) after
business hours (for the 828 Building only), (vi) heat and air conditioning in
season, (vii) landscaping, (viii) parking lot maintenance, (ix) common area
maintenance and (x) snow and ice removal. Tenant shall be responsible for
Tenant’s Share of the cost of such services in accordance with Section 5 hereof.
Tenant shall provide, at Tenant’s cost and expense, daily janitorial service to
the 826 Building and the remainder of the Premises.
          (d) Landlord shall not be liable for any damages to Tenant resulting
from the quality, quantity, failure, unavailability or disruption of any
services beyond the reasonable control of Landlord and except as hereinafter
provided, the same shall not constitute a termination of this Lease or an actual
or constructive eviction or entitle Tenant to an abatement of rent. Landlord
shall not be responsible for providing any services not specifically provided
for in this Lease. Landlord reserves the right to suspend any of the services
agreed to be supplied by Landlord hereunder when necessary by reason of accident
or for repairs, alterations, replacements or improvements necessary or desirable
in the judgment of Landlord for as long as shall be required by reason thereof,
and Landlord shall not be liable to Tenant and Tenant shall not be entitled to
any abatement or reduction of rent by reason thereof, provided that Landlord
shall use commercially reasonable efforts to minimize the length of such
suspension and provided that Landlord will use commercially reasonably efforts
to minimize any disruption of or interference with Tenant’s possession.
Notwithstanding anything herein to the contrary, if by reason of the failure or
interruption in any building service or utility within Landlord’s reasonable
control, the Premises are rendered untenantable in whole or in part for a period
of seven (7) consecutive days or longer, and the failure or interruption shall
not be the result of Tenant’s fault or neglect, then Tenant may terminate this
Lease upon ten (10) days’ prior written notice to Landlord, which notice may be
sent at any time subsequent to the aforesaid seven (7) consecutive day period
and prior to the restoration of the interrupted services.
     9. Permitted Uses. Tenant may use the Premises only for the uses set forth
in Section 1(f) above. Notwithstanding the foregoing, Tenant shall not use or
permit the Premises to be used for any unlawful purpose or in violation of any
certificate of occupancy covering the Property or which may constitute a public
or private nuisance or make voidable any insurance in force relating to the
Property or which may interfere with the use and occupancy of the Buildings by
other tenants; provided, however, Tenant may continue the use subject to
contesting any alleged violation

12



--------------------------------------------------------------------------------



 



or charge, provided that such contest and/or continued use shall not result in
any liens, fines or penalties against the Property. Tenant shall indemnify and
hold harmless Landlord and Landlord’s managing agent from and against all
liability, claims or costs, including reasonable legal fees, arising from
Tenant’s contest of such use.
     10. Common Areas; Parking. (a) Tenant shall have the non-exclusive right,
in common with others, to use any common entrances, lobbies, drives, elevators,
stairs, and similar access and serviceways in and adjacent to the Buildings
(hereinbefore and hereinafter sometimes referred to as “Common Areas”), subject
to such reasonable rules and regulations as the Landlord may adopt.
          (b) Tenant and its employees and invitees shall have the right, in
common with Landlord and other tenants of the Property and their employees and
invitees, to use the parking areas provided by Landlord on the Property for the
parking of passenger automobiles. Without limiting the foregoing, Landlord
represents to Tenant that there currently is sufficient parking at the Property
to provide Tenant with a minimum of four (4) parking spaces at the Property per
1,000 square feet of rentable area contained within the Premises (the “Parking
Ratio”). Landlord agrees that Landlord will not reduce the Parking Ratio unless
within ten (10) days of such reduction, substitute parking is made available to
Tenant on the Property. Tenant agrees that use of the parking areas by Tenant,
its employees, customers or invitees shall not exceed the Parking Ratio.
Tenant’s parking shall be limited to vehicles no larger than standard sized
automobiles or light pickup vehicles. Landlord and Tenant shall mutually agree
on the location of fifteen (15) parking spaces which shall serve as reserved
spaces for use by Tenant and Tenant’s visitors and which shall be counted in the
Parking Ratio. The use of such reserved parking spaces is personal to the Tenant
named herein and shall not be available to any assignee or subtenant of Landlord
(other than an assignee or subtenant pursuant to a “Permitted Assignment or
Sublease” (as hereinafter defined in Section 18(a) hereinbelow)), but Tenant’s
Parking Ratio shall in no event be reduced, and in the event of any assignment
or sublease hereof (other than a Permitted Assignment or Sublease) which results
in a loss of reserved parking spaces, the number of unreserved parking spaces
shall be increased accordingly so that Tenant’s Parking Ratio shall not be
diminished. Tenant shall not cause large trucks or other large vehicles to be
parked within the parking areas, except that temporary parking of larger
delivery vehicles may be permitted in the area designated therefor by Landlord.
Vehicles shall be parked only in striped parking spaces and not in driveways,
access roads, loading areas or other locations not specifically designated for
parking. Landlord shall have the right to assign parking spaces for the
exclusive use of other tenants of the Property and/or Landlord and their
employees and invitees, and Tenant and its employees and invitees shall not park
their vehicles in parking spaces allocated to others by Landlord. Landlord shall
not be required to keep parking spaces clear of unauthorized vehicles or to
otherwise supervise the use of the parking areas. Landlord shall not be
responsible for any damage to or theft of any vehicles in the parking areas.
Landlord may issue parking permits, install a gate system or impose any other
system as Landlord deems necessary for the use of the parking areas; provided,
however, that upon notice from Tenant regarding suspected unauthorized use of
the parking areas, Landlord shall use reasonable efforts to cause unauthorized
vehicles to be removed. Landlord reserves the right from time to time to make
any alterations or repairs that it deems necessary to the parking areas, roads
or driveways, and to temporarily revoke or temporarily modify the parking rights
granted to Tenant for such repairs or maintenance for as short a time period as
reasonably practicable, without any abatement or reduction of rent by reason
thereof; provided, however, that Landlord shall give

13



--------------------------------------------------------------------------------



 



Tenant as much advance notice as is reasonably practical under the circumstances
(in no event less than seven (7) days, except in the instance of a bona fide
emergency) in anticipation of repairs or improvements to the parking areas, and
all such projects (if any) shall be undertaken in a manner designed to be as
least disruptive to Tenant as is reasonably practical under the circumstances.
Landlord may require Tenant to furnish it with the automobile license numbers
assigned to vehicles of Tenant and its employees and invitees and to notify
Landlord of any changes thereof. Landlord may limit parking in the front yard of
the Property to visitors.
     11. No Representations. Tenant acknowledges that Landlord has not made any
representation with respect to any matter or thing affecting or related to the
Premises, other than expressly provided herein.
     12. Compliance with Law. (a) As of the Commencement Date, Landlord
represents to the best of its knowledge that the Property is in compliance with
all laws, orders and regulations of any governmental authority and that Landlord
has obtained all required certificates of occupancy applicable to the Premises.
If the Property is not in compliance with such laws, orders and regulations as
of the Commencement Date, Landlord, at its sole cost and expense, shall be
responsible for bringing the Property into compliance with all such laws, orders
and regulations unless Tenant is obligated to comply with all such laws, orders
and regulations under the terms of the Prior Lease, or unless Tenant has caused
the Property not to be in compliance with such laws, orders and regulations.
          (b) From and after the Commencement Date, Tenant shall take all
necessary action to conform to and comply with all laws, orders and regulations
of any governmental authority or Landlord’s or Tenant’s insurers, or any
Landlord’s Mortgagee, now or hereafter applicable to the Premises or Tenant’s
use or occupancy, including the Americans with Disability Act of 1990 (as
amended) and the Federal Occupational Safety and Health Act of 1970 (as
amended), except that Tenant shall not be required to perform any structural
repairs or alterations to the Premises unless such structural repairs or
alterations are required (i) as a result of Tenant’s particular manner of use of
the Premises (as distinguished from office uses generally), or (ii) as a result
of Alterations (as hereinafter defined) performed by Tenant to the Premises.
Tenant shall obtain all permits and certificates of occupancy necessary for
Tenant’s occupancy or use of the Premises. Landlord represents that the present
certificate of occupancy applicable to the Premises permits general office use.
          (c) Tenant shall not cause or permit the release, discharge, or
disposal nor the presence, use, transportation, generation, or storage of any
Hazardous Materials (as hereinafter defined) in, on, under, about, to, or from
the Premises by either Tenant, Tenant’s employees, agents, contractors, or
invitees (for this Section 12 only, all of the foregoing shall be collectively
referred to as “Tenant”) other than the use of such materials in de minimus
quantities reasonably necessitated by the Tenant’s regular business activities.
          (d) Tenant further agrees and covenants to Landlord, its agents,
employees, affiliates and shareholders (for this Section 12 only, all of the
foregoing shall be collectively referred to as “Landlord”) the following:

14



--------------------------------------------------------------------------------



 



               (1) To comply with all Environmental Laws (as hereinafter
defined) in effect, or which may come into effect, applicable to the Tenant or
Tenant’s use and occupancy of the Premises;
               (2) To immediately notify Landlord, in writing, of any existing,
pending or threatened (a) investigation, inquiry, claim or action by any
governmental authority in connection with any Environmental Laws; (b) third
party claims; (c) regulatory actions; and/or (d) contamination of the Premises;
               (3) Tenant shall, at Tenant’s expense, investigate, monitor,
remediate, and/or clean up any Hazardous Materials or other environmental
condition on, about, or under the Premises arising from the acts or omissions of
Tenant in connection with Tenant’s use or occupancy or its operation of the
Premises.
               (4) To keep the Premises free of any lien imposed pursuant to any
Environmental Laws; and
               (5) To indemnify, defend, and save Landlord harmless from and
against any and all claims (including personal injury, real, or personal
property damage), actions, judgments, damages, penalties, fines, costs,
liabilities, interest, or attorney’s fees that arise, directly or indirectly,
from Tenant’s violation of any Environmental Laws or the presence of any
Hazardous Materials on, under or about the Premises arising from the acts or
omissions of Tenant in connection with Tenant’s use or occupancy or its
operation of the Premises.
          (e) Tenant’s obligations, responsibilities, and liabilities under this
Section 12 shall survive the expiration of this Lease.
          (f) Landlord shall indemnify, defend, and save Tenant harmless from
and against any and all claims (including personal injury, real, or personal
property damage), actions, judgments, damages, penalties, fines, costs,
liabilities, interest, or attorney’s fees that arise, directly or indirectly
from the violation by Landlord or a third party (other than Tenant’s agents,
employees contractors, licensees or invitees) of any Environmental Laws or the
presence of any Hazardous Materials on, under or about the Premises arising from
the acts or omissions of Landlord or a third party (other than Tenant’s agents,
employees contractors, licensees or invitees).
          (g) For purposes of this Section 12 the following definitions apply:
“Hazardous Materials” shall mean (1) any “hazardous waste” and/or “hazardous
substance” defined pursuant to any Environmental Laws; (2) asbestos or any
substance containing asbestos; (3) polychlorinated biphenyls; (4) lead;
(5) radon; (6) pesticides; (7) petroleum or any other substance containing
hydrocarbons; (8) any substance which, when on the Premises, is prohibited by
any Environmental Laws; and (9) any other substance, material, or waste which
(i) by any Environmental Laws requires special handling or notification of any
governmental authority in its collection, storage, treatment, or disposal or
(ii) is defined or classified as hazardous, dangerous or toxic pursuant to any
legal requirement.
     “Environmental Laws” shall mean: any and all federal, state and local laws,
statutes, codes, ordinances, regulations, rules or other requirements, relating
to human health or safety or to the

15



--------------------------------------------------------------------------------



 



environment, including, but not limited to, those applicable to the storage,
treatment, disposal, handling and release of any Hazardous Materials, all as
amended or modified from time to time.
     13. Care and Repair of Premises; No Waste. (a) Tenant shall, throughout the
Term and at Tenant’s sole cost and expense, make all interior repairs to the
Premises which Landlord is not obligated to make pursuant to the provisions of
this Lease and shall keep and maintain the Premises in a neat and orderly
condition; and, upon expiration of the Term, subject to Section 14(b)
hereinbelow, Tenant shall leave the Premises in the same condition that exists
on the Commencement Date, ordinary wear and tear, damage by fire or other
casualty alone excepted, and for that purpose and except as stated, Tenant will
make all necessary repairs and replacements. Tenant shall not permit any waste,
damage or injury to the Premises. Tenant shall not use or permit the use of any
portion of the Common Areas for other than their intended use as reasonably
specified by the Landlord from time to time.
          (b) Landlord shall, throughout the Term, make all necessary repairs to
the structural elements of the Premises and other improvements located on the
Property; provided, however, that Landlord shall have no responsibility to make
any repairs unless and until Landlord receives written notice of the need for
such repair. Landlord shall keep and maintain all Common Areas of the Property
and any sidewalks, parking areas, curbs and access ways adjoining the Property
in a clean and orderly condition, free of accumulation of dirt and rubbish and
shall keep and maintain all landscaped areas within the Property in a neat and
orderly condition. Landlord’s expenses pursuant to this Section 13(b) shall be
subject to reimbursement by Tenant under Section 5 hereof, subject, however to
the limitations thereof.
          (c) Notwithstanding the foregoing, repairs and replacements to the
Premises and the Property arising out of or caused by Tenant’s use, manner of
use or occupancy of the Premises, by Tenant’s installation of alterations,
additions, improvements, trade fixtures or equipment in or upon the Premises or
by any act or omission of Tenant or any employee, agent, contractor or invitee
of Tenant shall be made at Tenant’s sole cost and expense and Tenant shall pay
Landlord the cost of any such repair or replacement, as Additional Rent, within
thirty (30) days of Landlord’s demand.
     14. Alterations, Additions and Improvements. (a) Tenant shall not make any
alterations, additions or improvements to the Premises (“Alterations”) without
Landlord’s prior written consent. Landlord shall not unreasonably withhold,
delay or condition its consent to non-structural Alterations, provided that
Tenant may make any non-structural Alterations which do not exceed $50,000 in
cost without Landlord’s consent. Prior to making any Alterations, Tenant shall
submit to Landlord detailed plans and specifications for Alterations and
reimburse Landlord for all reasonable expenses incurred by Landlord in
connection with its review thereof, and Tenant shall also provide to Landlord
for its approval the identity of the contractor Tenant proposes to employ to
construct the Alterations. All Alterations shall be accomplished in accordance
with the following conditions:
               (1) Tenant shall procure all governmental permits and
authorizations for the Alterations, and obtain and provide to Landlord an
official certificate of occupancy upon completion of the Alterations, if
appropriate.

16



--------------------------------------------------------------------------------



 



               (2) Tenant shall arrange for extension of the liability insurance
provided for in Section 7 to apply to the construction of the Alterations.
               (3) The employment of any employee, contractor or laborer in or
about the Premises in connection with the Alterations, or Tenant’s moving of
furniture and equipment in or out of the Premises or otherwise, shall not
materially interfere or cause any conflict with any employee, contractor or
laborer of Landlord or union representing any of them engaged in the
construction, operation, maintenance or repair of the Property. In the event of
such interference, upon demand of Landlord, Tenant will cause such employee,
contractor or laborer to leave the Property immediately.
               (4) The work with respect to the Alterations shall be done in a
neat, clean and quiet manner, and shall not unreasonably interfere with the use
and occupancy of the Buildings by other tenants.
               (5) Tenant shall construct the Alterations in a good and
workmanlike manner utilizing materials of first quality and in compliance with
all laws and governmental regulations.
               (6) Upon completion of the Alterations, Tenant shall provide
Landlord with a final construction lien waiver from any and all of Tenant’s
contractors, subcontractors or sub-subcontractors, suppliers of materials and
all other persons or entities acting for, through or under any of the foregoing.
Such final construction lien waivers shall be accompanied by a copy of the
canceled check for final payment.
               (7) Within twenty (20) days after completion of the Alterations,
Tenant shall provide Landlord with “as built” plans of the Alterations.
          (b) All Alterations shall be the property of Landlord and shall remain
on and be surrendered with the Premises upon termination of the Lease, unless
Landlord shall notify Tenant at the time Landlord approves the applicable
Alterations, or if no approval is required, at the time Tenant notifies Landlord
of the applicable Alterations, that it desires that such Alterations be removed
at the expiration of the Lease, in which event Tenant agrees to remove such
Alterations on or prior to the Expiration Date, restore the Premises to its
existing condition prior to construction of the Alterations and repair any
damage to the Premises or the Building caused by such removal. Notwithstanding
the foregoing, Landlord hereby agrees that Tenant shall not be required to
remove any Alterations existing on the Premises as of the Commencement Date.
Anything in this Lease contained to the contrary notwithstanding, Tenant shall
not be required to remove any Alterations performed by Tenant after the
Commencement Date provided that such Alterations are of the kind typically made
in connection with general office use.
     15. Covenant Against Liens. Tenant shall not have any right to subject the
Landlord’s interest in the Property to any mechanics or construction lien or any
other lien whatsoever. If any mechanic’s or construction lien or other lien,
charge or order for payment of money shall be filed as a result of the act or
omission of Tenant, Tenant shall cause such lien, charge or order to be
discharged or appropriately bonded within thirty (30) days after notice from
Landlord thereof, and

17



--------------------------------------------------------------------------------



 



Tenant shall indemnify and save Landlord harmless from all liabilities and costs
resulting therefrom.
     16. Indemnification. (a) Tenant shall indemnify and hold harmless Landlord
and Landlord’s managing agent from and against all liability, claims or costs,
including reasonable legal fees, arising from (i) any breach of this Lease by
Tenant; (ii) any injury to person or damage to property occurring on or about
the Premises not caused by Landlord’s gross negligence or willful misconduct;
(iii) any injury to person or damage to property occurring on the Property
resulting from any negligence or misconduct of Tenant or any of its employees or
agents. Tenant shall defend Landlord against any such liability, claim or cost
with counsel reasonably acceptable to Landlord or, at Landlord’s election,
Tenant shall reimburse Landlord for reasonable legal fees and costs incurred by
Landlord by employment of its own counsel. The obligation of Tenant under this
Section 16 shall survive expiration or earlier termination of the Term .
          (b) Landlord shall indemnify and hold harmless Tenant from and against
all liability, claims or costs, including reasonable legal fees, arising from
(i) any breach of this Lease by Landlord; and (ii) any injury to person or
damage to property occurring on or about the Premises caused by Landlord’s gross
negligence or willful misconduct. Landlord shall defend Tenant against any such
liability, claim or cost with counsel reasonably acceptable to Tenant or, at
Tenant’s election, Landlord shall reimburse Tenant for reasonable legal fees and
costs incurred by Tenant by employment of its own counsel. The obligation of
Landlord under this Section 16 shall survive expiration or earlier termination
of the Term.
     17. Landlord Not Liable. Landlord shall not be liable for any injury or
damage to the person, business, equipment, merchandise or other property of
Tenant or any of Tenant’s employees, invitees or customers or any other person
on or about the Property, resulting from any cause whatsoever (other than
Landlord’s gross negligence or willful misconduct), including, but not limited
to: (i) fire, steam, electricity, water, gas or rain; (ii) leakage, obstruction
or other defects of pipes, sprinklers, wires, plumbing, air conditioning,
boilers or lighting fixtures; or (iii) any act or omission, negligent or
otherwise, of any other tenant of the Property.
     18. Assignment and Subletting. (a) Except as otherwise provided in this
paragraph, Tenant shall not assign or encumber Tenant’s interest in this Lease,
or sublet any portion of the Premises, or grant concessions or licenses with
respect to the Premises, without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. The sale of all or
substantially all of the stock and/or assets of Tenant shall not be deemed to be
an assignment requiring Landlord’s consent, provided that after such sale,
Tenant shall have a net worth equal to that of Tenant on the date hereof.
However, Tenant may assign this Lease or sublet the Premises, without Landlord’s
consent (the “Permitted Assignment or Sublease”), to any corporation which
controls, is controlled by or is under common control with Tenant, or to any
corporation resulting from the merger of or consolidation with Tenant, provided
such assignee shall assume all of Tenant’s obligations under this Lease, and
such assignee or sublessee shall then have a net worth at least equal to that of
Tenant on the date hereof.
          (b) If Tenant desires to assign this Lease or sublet all or any
portion of the Premises, Tenant shall submit to Landlord a written request for
Landlord’s approval thereof, setting forth the name, principal business address,
and nature of business of the proposed assignee or

18



--------------------------------------------------------------------------------



 



sublessee; the financial, banking and other credit information relating to the
proposed assignee or sublessee; and the details of the proposed assignment or
subletting, including a copy of the proposed assignment or sublease instrument
and plans for any Alterations required for the proposed assignee or sublessee.
Tenant shall also furnish any other information reasonably requested by
Landlord. Landlord shall have the option (i) to withhold its consent; (ii) to
grant consent; or (iii) in the event of a proposed assignment of this Lease or
sublease of a substantial portion of the Premises, to terminate this Lease as of
the effective date of such proposed assignment or sublease. In the event of a
proposed sublease of less than a substantial portion of the Premises, Landlord
shall have the right to terminate this Lease with respect to the portion of the
Premises to be sublet, and this Lease shall continue with respect to the
remaining portion of the Premises. Landlord may enter into a direct lease with
the proposed assignee or sublessee, if Landlord so elects. Landlord’s acceptance
of rent from a proposed assignee or sublessee shall not be construed to
constitute its consent to an attempted assignment or subletting. As used in this
Section 18(b), a portion of the Premises shall be deemed “substantial” if such
portion is 75% or more of (i) the 826 Space, or (ii) the 828 Space; or
(iii) both the 826 Space and the 828 Space.
          (c) In the event of a permitted assignment or subletting, Tenant shall
remit to Landlord as additional rent each month during the remainder of the Term
any rent or other sums received by Tenant from its assignee or sublessee in
excess of the Annual Rent and other charges paid by Tenant allocable to the
Premises or portion thereof sublet, as the case may be.
          (d) No assignment or subletting hereunder, whether or not with
Landlord’s consent, shall release Tenant from any obligations under this Lease,
and Tenant shall continue to be primarily liable hereunder. If Tenant’s assignee
or sublessee defaults under this Lease, Landlord may proceed directly against
Tenant without pursuing its remedies against the assignee or sublessee. Consent
to one assignment or subletting shall not be deemed a consent to any subsequent
assignment or subletting. Landlord may consent to subsequent assignments or
modifications of this Lease or sublettings without notice to Tenant and Tenant
shall not be relieved of liability under this Lease.
          (e) Tenant shall pay to Landlord within thirty (30) days of Landlord’s
demand all costs, including reasonable legal fees, which Landlord shall incur in
reviewing any proposed assignment or subletting.
          (f) Notwithstanding anything to the contrary contained herein, under
no circumstances may Tenant assign this Lease or sublet all or any portion of
the Premises to any then existing tenant of the Buildings, and under no
circumstances shall Landlord be required to consent to any such assignment or
subletting.
     19. Landlord’s Access. Landlord and its representatives may enter the
Premises at all reasonable times by providing Tenant with 24 hours advance
notice (or at any time without notice in the event of emergency) for the purpose
of inspecting the Premises, or making any necessary repairs, or to show the
Premises to prospective purchasers, investors, encumbrancers, tenants or other
parties, or for any other purpose Landlord deems necessary. During the final six
(6) months of the Term, Landlord may place customary “For Sale” or “For Lease”
signs on the Premises. Landlord acknowledges that Tenant has special needs for
its security and for the privacy of its

19



--------------------------------------------------------------------------------



 



patients and Landlord agrees that Landlord will use commercially reasonable
efforts during Landlord’s access of the Premises to respect Tenant’s security
needs and the privacy of its patients.
     20. Signs. Landlord and Tenant agree that the signs and tenant directory
listings that are in place on the Commencement Date shall remain as and where
installed. If, after the Commencement Date, Tenant wishes to change such signs.
the design, size and location of such signs shall be subject to Landlord’s
reasonable approval. Tenant shall remove its signs upon expiration or earlier
termination of the Term, and shall repair any damage caused by installation or
removal of its signs. If Landlord provides a tenant directory within the
Buildings, Tenant shall be entitled to one listing in each Building’s tenant
directory. The cost of such listing shall be paid by Tenant.
     21. Casualty. If a Building is damaged by fire or other casualty, and the
damaged Building can be fully repaired within six (6) months after such casualty
occurred, this Lease shall remain in effect and Landlord shall repair the damage
as soon as reasonably possible, subject to delays beyond Landlord’s control;
provided, however, that if Landlord shall not have substantially completed
restoration such that lawful possession may be restored to Tenant within nine
(9) months next following the date the casualty occurred, then in that event,
Tenant shall have the right to terminate this Lease upon written notice to
Landlord; provided, however that Landlord shall have the right to avoid such
termination by completing restoration and returning lawful possession to Tenant
within ten (10) days next following receipt of Tenant’s notice. If the damaged
Building cannot be fully repaired within six (6) months after the casualty
occurred, Landlord or Tenant may elect to terminate this Lease by providing the
other party with written notice thereof within forty-five (45) days after
occurrence of such casualty. If neither Landlord nor Tenant terminate this
Lease, Landlord shall repair the damage as soon as reasonably possible, in which
event this Lease shall remain in full force and effect. In addition to the
foregoing, if the damage to a Building occurs during the last one (1) year of
the Lease Term, either Landlord or Tenant may elect to terminate this Lease as
of the date the damage occurred. If this Lease is not terminated following a
casualty, rent shall abate from the date of the occurrence in the proportion
that the area of the portion of the Premises rendered unusable by such casualty
bears to the entire area of the Premises. The abatement shall continue until the
portion of the Premises which shall have been damaged shall be rebuilt or
repaired. Tenant waives the protection of any law which grants a tenant the
right to terminate a lease in the event of the substantial destruction of a
leased property, and agrees that the provisions of this paragraph shall govern
in the event of any substantial destruction of the Premises.
     Landlord agrees that if Landlord shall exercise its right to terminate this
Lease in accordance with the foregoing provisions in any instance where one
Building shall be damaged but the other shall remain tenantable, then the
foregoing provisions notwithstanding, Tenant shall have at least one hundred and
eighty (180) days within which to vacate the Buildings following Landlord’s
notice of termination in accordance with the foregoing provisions.
     22. Condemnation. If all or any portion of the Premises or the Buildings
shall be taken under the power of eminent domain (the “Condemnation”), this
Lease shall terminate on the date on which title to the Premises or portion
thereof shall vest in the condemning authority. If a portion of the Property
shall be taken but the Premises shall not be affected, then Landlord may at its
option terminate this Lease by written notice to Tenant and the Term shall
expire on the date on which title is vested in the condemning authority. If the
Parking Ratio is reduced as a result of a

20



--------------------------------------------------------------------------------



 



Condemnation, then Tenant may at its option terminate this Lease by written
notice to Landlord given within ten (10) days following the date Tenant receives
notice of such Condemnation. If this Lease shall remain in effect following a
Condemnation which does not affect the Premises, Tenant’s obligation to pay rent
hereunder shall not be affected and Tenant shall not be entitled to any
abatement or reduction of rent. Landlord shall be entitled to receive the entire
award in any Condemnation proceeding relating to the Premises or Property,
except that Tenant may assert a separate claim against the condemning authority
to an award for its moving expenses, for fixtures, personal property installed
by Tenant at its expense and for business damages. It is understood that Tenant
may seek an award from the condemning authority and not against Landlord for the
value of the unexpired Term of this Lease or any options granted under this
Lease, provided such award does not diminish any award to Landlord.
     23. Surrender of Premises. (a) Upon termination of the Lease, subject to
Section 14(b) hereinabove, Tenant shall surrender the Premises to Landlord,
broom clean, and in the same condition that existed on the Commencement Date,
except for ordinary wear and tear and damage by casualty. Tenant shall remove
its machinery, equipment and Alterations (if such Alterations are required to be
removed in accordance with the terms and provisions of Section 14(b)
hereinabove), and repair any damages to the Premises caused by such removal.
Tenant shall not remove any power wiring or power panels, lighting or lighting
fixtures, wall coverings, blinds or other window coverings, carpets or other
floor coverings, or heaters or air conditioners. Tenant, at Tenant’s option, may
remove any Alterations from the Premises, whether such Alterations were made
prior to or after the Commencement Date, provided that Tenant shall repair any
damage caused by such removal. All property of Tenant remaining on the Premises
after Tenant’s surrender of the Premises shall be deemed abandoned and at
Landlord’s election may either be retained by Landlord or may be removed from
the Premises at Tenant’s expense. Tenant shall deliver to Landlord all keys to
the Premises.
          (b) If during the last sixty (60) days of the Term, Tenant shall have
removed all or substantially all of Tenant’s property and all of its personnel
from the Premises, Landlord may at any time thereafter enter, alter, renovate
and redecorate the Premises without any reduction or abatement of the Tenant’s
rent or incurring any liability for any compensation to Tenant or adverse effect
on this Lease or Tenant’s obligations hereunder. If Landlord commences
alterations, renovations or redecorations to the Premises, Tenant shall not
thereafter occupy the Premises.
     24. Holdover. In the event Tenant remains in possession of the Premises
after the expiration of the term of this Lease (the “Holdover Period”), in
addition to any damages to which Landlord may be entitled or other remedies
Landlord may have by law, Tenant shall pay to Landlord a rental for the Holdover
Period at the rate of (i) 150% of the Annual Rent payable during the last lease
year of the Term, plus (ii) all items of Additional Rent payable by Tenant
during the last lease year of the Term. Nothing herein contained shall be deemed
to give Tenant any right to remain in possession of the Premises after the
expiration of the Term of this Lease.
     25. Events of Default; Remedies. (a) Tenant shall be in default upon the
occurrence of one or more of the following events (an “Event of Default”):
               (1) Tenant fails to pay rent or any other sum of money required
to be paid by Tenant hereunder within ten (10) days after written notice thereof
to Tenant, provided that

21



--------------------------------------------------------------------------------



 



Landlord shall not be obligated to provide Tenant with written notice of such
failure to pay more than twice in any twelve (12) month period;
               (2) Tenant fails to perform any of Tenant’s non-monetary
obligations under this Lease or violates any covenant required to be observed by
Tenant hereunder for a period of thirty (30) days after written notice thereof
from Landlord (provided that if more than thirty (30) days are reasonably
required to complete such performance, Tenant shall not be in default if Tenant
promptly commences such performance and thereafter diligently pursues its
completion);
               (3) Tenant abandons the Premises without paying rent (provided
however, if the Premises remain vacant for more than sixty (60) days,
notwithstanding that Tenant continues to pay rent then, at any time after the
expiration of the said sixty (60) day period, Landlord shall have the right, by
notice to Tenant to terminate this Lease upon a date specified in such notice
which shall be not less than thirty (30) nor more than sixty (60) days from the
date of such notice); or
               (4) Tenant makes an assignment for the benefit of creditors, or a
petition for adjudication of bankruptcy or for reorganization is filed by or
against Tenant and is not dismissed within thirty (30) days, or a receiver or
trustee is appointed for a substantial part of Tenant’s property and such
appointment is not vacated within thirty (30) days.
          (b) On the occurrence of an Event of Default beyond any applicable
notice and cure period set forth herein, Landlord may, at any time thereafter,
without notice or demand, and without limiting any other right or remedy
Landlord may have:
               (1) Terminate this Lease and Tenant’s right to possession of the
Premises by any lawful means, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. At its option, Landlord may occupy the
Premises or cause the Premises to be redecorated, altered, divided, consolidated
with other adjoining property, or otherwise prepared for reletting, and may
relet the Premises or any part thereof for a term or terms to expire prior to,
at the same time or subsequent to the original Expiration Date, and receive the
rent therefor, applying the sums received first to the payment of such expenses
as Landlord may have incurred in connection with the recovery of possession,
preparing for reletting and the reletting itself, including brokerage and
attorneys’ fees, and then to the payment of damages in amounts equal to the rent
hereunder and to the cost and expense of performance of the other covenants of
Tenant under this Lease. Tenant agrees to pay to Landlord damages equal to the
rent and other sums payable by Tenant under this Lease, reduced by the net
proceeds of the reletting, if any, as ascertained from time to time. In
reletting the Premises, Landlord may grant rent concessions, and Tenant shall
not be entitled to any credit therefor. Tenant shall not be entitled to any
surplus resulting from any reletting. Tenant expressly agrees that Landlord
shall not be obligated to rerent the Premises or take any other action to
mitigate its damages in the event Tenant is in default under this Lease.
Notwithstanding the foregoing, Landlord shall use commercially reasonable
efforts to mitigate its damages after an Event of Default has occurred. In so
doing, however, Landlord shall not be required to undertake any actions
inconsistent with its then current leasing practices, nor shall Landlord be
obligated to lease the Premises prior to any other space or property which
Landlord or its affiliates have available for rent or sale.

22



--------------------------------------------------------------------------------



 



               (2) Permit Tenant to remain in possession of the Premises, in
which event this Lease shall continue in effect. Landlord shall be entitled to
enforce all of Landlord’s rights and remedies under this Lease, including the
right to receive the rent as it becomes due under this Lease.
               (3) Pursue any other remedy now or hereafter available under the
laws of the jurisdiction in which the Premises is located.
          (c) The remedies available to Landlord herein specified are not
intended to be exclusive and prevent Landlord from exercising any other remedy
or means of redress to which Landlord may be lawfully entitled. In addition to
other remedies provided in this Lease, Landlord shall be entitled to restraint
by injunction of any violation or threatened violation by Tenant of any of the
provisions of this Lease. Landlord’s exercise of any right or remedy shall not
prevent Landlord from exercising any other right or remedy.
          (d) To the extent permitted by law, Tenant, for itself and any person
claiming through or under Tenant, waives any equity or right of redemption
provided by any law.
          (e) Tenant agrees to pay as Additional Rent all reasonable attorneys’
fees and other expenses incurred by Landlord in the enforcement of any of the
obligations or agreements of Tenant under this Lease.
          (f) If this Lease shall terminate by reason of the occurrence of any
default of Tenant or any contingency mentioned in this Section 25, Landlord
shall at its option and election be entitled, notwithstanding any other
provision of this Lease, or any present or future law, to recover from Tenant or
Tenant’s estate (in lieu of all claims against Tenant relating to unpaid Annual
Rent or additional rent), as damages for loss of the bargain and not as a
penalty, a lump sum which at the time of such termination of this Lease equals
the then present worth of the Annual Rent and all other charges payable by
Tenant hereunder that were unpaid or would have accrued for the balance of the
Term, less the fair and reasonable rental value of the Premises for the balance
of such Term, such lump sum being discounted to the date of termination at the
rate of six (6%) percent per annum, unless any statute or rule of law governing
the proceeding in which such damages are to be proved shall limit the amount of
such claim capable of being so proved, in which case Landlord shall be entitled
to prove as and for liquidated damages by reason of such breach and termination
of this Lease, the maximum amount which may be allowed by or under any such
statute or rule of law. If the Premises or any part thereof shall be re-let by
the Landlord for a period including the unexpired Term of this Lease or any part
thereof, before the presentation of proof of such liquidated damages to any
court, commission, or tribunal, the amount of rent reserved on such re-letting
shall be deemed to be the fair and reasonable rental value for the part or the
whole of the Premises so re-let during the Term of the re-letting. Nothing
herein contained shall limit or prejudice Landlord’s right to prove and obtain
as liquidated damages arising out of such breach or termination the maximum
amount to be allowed by or under any such statute or rule of law which may
govern the proceedings in which such damages are to be proved whether or not
such amount be greater, equal to, or less than the amount of the excess of the
Annual Rent over the rental value referred to above.

23



--------------------------------------------------------------------------------



 



          (g) IT IS MUTUALLY AGREED BY AND BETWEEN LANDLORD AND TENANT THAT
(A) THEY HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTER-CLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OF OCCUPANCY OF THE PREMISES
OR CLAIM OF INJURY OR DAMAGE, AND (B) IN ANY ACTION BETWEEN LANDLORD AND TENANT,
THE REASONABLE LEGAL FEES OF THE PREVAILING PARTY WILL BE PAID BY THE OTHER
PARTY TO THE ACTION.
     26. Service Fee; Interest. (a) Tenant’s failure to pay Annual Rent,
Additional Rent or make other payments required under this Lease promptly may
cause Landlord to incur unanticipated costs, which are impractical to ascertain.
Therefore, if Landlord does not receive any payment of Annual Rent, Additional
Rent or other sums due from Tenant to Landlord within five (5) days after
written notice to Tenant, Tenant shall pay Landlord a service fee equal to four
(4%) percent of the overdue amount (the “Service Fee”).
          (b) Any amount owed by Tenant to Landlord which is not paid when due
shall bear interest at the rate of eleven (11%) percent per annum (“Default
Interest”) from the due date of such amount. The payment of Default Interest on
such amounts shall not extend the due date of any amount owed. If the interest
rate specified in this Lease shall exceed the rate permitted by law, the Default
Interest shall be deemed to be the maximum legal interest rate permitted by law.
     27. Landlord’s Right to Cure Tenant’s Default. If Tenant fails to make any
payment or perform any act on its part to be made or performed, then Landlord,
without waiving or releasing Tenant from such obligation, may make such payment
or perform such act on Tenant’s part, and the costs incurred by Landlord in
connection with such payment or performance, together with any Service Fee and
Default Interest thereon, shall be paid by Tenant to Landlord on demand as
Additional Rent.
     28. Notice of Landlord’s Default. (a) Tenant shall give written notice of
any failure by Landlord to perform any of its obligations under this Lease.
Landlord shall not be in default under this Lease unless Landlord fails to cure
such non-performance within thirty (30) days after receipt of Tenant’s notice.
If more than thirty (30) days are required to cure such non-performance,
Landlord shall not be in default if such cure is commenced within such thirty
(30) day period and thereafter diligently pursued to completion.
          (b) In the event of any act or omission by the Landlord which would
give the Tenant the right to terminate this Lease or to claim a partial or total
eviction, Tenant will not exercise any such right until (i) it has given written
notice of such act or omission to Landlord’s Mortgagee whose name and address
shall have previously been furnished to Tenant, by delivering such notice to the
address so furnished at the same time Tenant gives notice to Landlord pursuant
to Section 28(a), and (ii) Landlord’s act or omission is not remedied by
Landlord’s Mortgagee within the time frames set forth in Section 28(a).
     29. Landlord’s Liability Limited. There shall be no personal liability of
the Landlord or any member, partner, stockholder, officer, director or other
principal of Landlord in connection

24



--------------------------------------------------------------------------------



 



with this Lease. Tenant agrees to look solely to the interest of Landlord in the
Property for the collection of any judgment or other judicial process requiring
the payment of money by Landlord in the event of any default or breach by
Landlord with respect to this Lease or in any way relating to the Property. For
purposes hereof, the “interest of Landlord in the Property” includes all rent
received by Landlord and the net proceeds received by Landlord from the sale or
other disposition of all or any part of Landlord’s title or interest in the
Property or Buildings (but prior to the distribution of the same to any
partners, members or shareholders of Landlord or any third party). No other
assets of Landlord or any principal of Landlord shall be subject to levy,
execution or other procedures for the satisfaction of Tenant’s remedies.
     30. Subordination; Attornment. (a) This Lease is subject and subordinate to
any ground lease or mortgage which may now or hereafter encumber the Property,
and any renewals, modifications, consolidations, replacements or extensions of
such ground lease or mortgage, provided, however, that with respect to any such
ground lease or mortgage, such subordination shall be conditioned upon Landlord
obtaining from the lessor under any such ground lease, or the holder of any such
mortgage, as the case may be, a non-disturbance agreement providing that so long
as Tenant is not in default under this Lease beyond any applicable notice and
cure period, Tenant’s right to possession of the Premises shall not be disturbed
by such lessor or holder. Within sixty (60) days from the date hereof, Landlord
shall obtain from each existing Landlord’s Mortgagee a subordination,
non-disturbance and attornment agreement (“SNDA”) which is acceptable to
Landlord, Tenant and the Existing Landlord’s Mortgagee. If such SNDA is not
received by Tenant within such sixty (60) day period, Tenant shall have the
option to terminate this Lease by giving Landlord written notice thereof within
ten (10) days of the expiration of such sixty (60) day period, time being of the
essence, in which case the Prior Lease shall be reinstated in full force and
effect as if such Prior Lease was not terminated and the parties shall have no
further obligations hereunder. If Tenant fails to exercise the aforesaid option
within such ten (10) day period, Tenant shall be deemed to have waived such
option. If the SNDA is delivered to Tenant prior to the exercise of such option,
such option shall be null and void and of no further force or effect.
          (b) If Landlord’s interest in the Property is acquired by any ground
lessor, mortgagee, or purchaser at a foreclosure sale, Tenant shall attorn to
the transferee of or successor to Landlord’s interest in the Property and
recognize such transferee or successor as landlord under this Lease. Such
transferee or successor shall not be liable for any act or omission of any prior
landlord; or be subject to any offsets or defenses which Tenant might have
against any prior landlord; or be bound by any rent which Tenant might have paid
for more than the current month to any prior landlord; or be liable for any
security deposit under this Lease unless actually transferred to such transferee
or successor.
          (c) The foregoing provisions shall be self-operative with respect to
any future mortgage and no further instrument or act on the part of Tenant shall
be necessary to effect the same. Tenant shall nevertheless sign and deliver an
SNDA on a reasonable form agreeable to Landlord, Tenant and Landlord’s
Mortgagee, to evidence the subordination, non-disturbance, attornment agreement
above provided within ten (10) days after Landlord’s request therefor. Tenant
further agrees to execute and deliver within ten (10) days after Landlord’s
request therefor, any other documents reasonably required by Landlord’s
Mortgagee in connection with the

25



--------------------------------------------------------------------------------



 



financing or refinancing of the Property provided such other documents do not
otherwise increase any of Tenant’s obligations hereunder or diminish any of
Tenant’s rights hereunder.
     31. Tenant’s Estoppel. Upon Landlord’s request, Tenant shall execute,
acknowledge and deliver to Landlord a written statement certifying: (i) the
Commencement Date; (ii) the date the Term expires; (iii) that this Lease is in
full force and effect (if such is the case) and unmodified (or if modified,
stating the modifications); (iv) the last date of payment of the Annual Rent,
Additional Rent and other charges and the time period covered by each payment;
(v) that Landlord is not in default under this Lease (or, if Landlord is claimed
to be in default, stating the nature of the default); and (vi) such other
matters as may be reasonably required by Landlord or any Landlord’s Mortgagee
provided any such other matters do not otherwise increase Tenant’s obligations
hereunder or diminish Tenant’s rights hereunder. Tenant shall deliver such
statement to Landlord within ten (10) days after Landlord’s request. Any such
statement may be given to and relied upon by any prospective purchaser or
encumbrancer of the Property.
     32. Quiet Enjoyment. (a) Landlord covenants that as long as no Event of
Default exists, Tenant shall peaceably and quietly have, hold and enjoy the
Premises for the term provided by this Lease, subject to the provisions of this
Lease, and to any mortgage or other agreement to which this Lease is
subordinate.
          (b) Landlord reserves to itself such access and utility easements
over, under and across the Premises as may be required by Landlord from time to
time in connection with the ownership, use or operation of the Property and/or
any other property of Landlord or any affiliated party of Landlord. No such
easement shall materially interfere with Tenant’s use of the Premises or the
Property.
     33. Security Deposit. Upon execution of this Lease, Landlord shall return
to Tenant the security deposit in the amount of $55,000.00 currently being held
by Landlord pursuant to the Prior Lease. During the Term of this Lease, in the
event Tenant fails to pay any Annual Rent or Additional Rent within ten
(10) days after written notice, and such failure to pay occurs more than twice
in any twelve (12) month period, then Tenant shall, upon demand by Landlord,
deposit with Landlord the sum of $293,144.00 as security for the performance by
Tenant of its obligations under this Lease (the “Security Deposit”). Landlord
shall have the right to use the Security Deposit to cure any default of Tenant
hereunder, including, but not limited to, payment of Annual Rent, Additional
Rent, Service Fees, Default Interest or other debts of Tenant due Landlord, or
repair or replacement of damage to the Premises. If Landlord uses any part of
the Security Deposit, Tenant shall restore the Security Deposit to its full
amount within ten (10) days after Landlord’s demand therefor. Provided Tenant
has fully complied with all of the terms of this Lease, Landlord shall return
the Security Deposit to Tenant without interest within thirty (30) days after
the surrender of the Premises by Tenant. Landlord may deliver the Security
Deposit to the purchaser or other transferee of Landlord’s interest in the
Property in the event the Property is sold or otherwise transferred, and after
such delivery, Landlord shall be discharged from any further liability with
respect to the Security Deposit. The aforesaid right to occupy the Premises
without posting a security deposit is personal to the Tenant named herein and
shall not apply to any assignee or subtenant of Tenant.

26



--------------------------------------------------------------------------------



 



     34. Intentionally deleted.
     35. Notices. All notices in connection with this Lease, the Premises or the
Property shall be in writing and shall be personally delivered, or delivered by
courier service (e.g., Federal Express, Airborne) or sent by certified mail,
return receipt requested, postage prepaid. Notices to Landlord shall be
delivered to the address specified in Section 1(a). Notices to Tenant shall be
delivered to the address specified in Section 1(b) until Tenant takes possession
of the Premises; thereafter notices to Tenant shall be delivered to the
Premises. All notices shall be effective upon delivery or attempted delivery in
accordance with this provision. Either party may change its notice address upon
written notice to the other party given in accordance with this provision.
     36. Force Majeure. If Landlord is unable to perform any of its obligations
or to supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make or is delayed in making any repair, additions,
alterations or decorations, or is unable to supply or is delayed in supplying
any equipment or fixtures, due to events beyond Landlord’s control, the time
provided to Landlord for performing such obligations shall be extended by a
period of time equal to the duration of such events, and Tenant shall not be
entitled to any claim against Landlord by reason thereof, and the obligation of
Tenant to pay rent and perform all its other obligations under this Lease shall
not be affected, impaired or excused thereby. Events beyond Landlord’s control
include, but are not limited to, acts of God, war, civil commotion, labor
disputes, strikes, casualty, labor or material shortages, government regulation
or restriction and weather conditions. Landlord shall not be liable to Tenant
nor shall Tenant be entitled to any abatement or reduction of rent, in the event
of the suspension, interruption, failure or inadequacy of any of the services to
be provided by Landlord pursuant to this Lease as a result of Force Majeure.
     37. Waivers; Modifications. The failure of either party to insist on strict
performance of any provision of this Lease shall not be construed as a waiver of
such provision in any other instance. All amendments to this Lease shall be in
writing and signed by both parties.
     38. Interpretation. The captions in this Lease are intended to assist the
parties in reading this Lease and are not a part of the provisions of this
Lease. Whenever required by the context of this Lease, the singular shall
include the plural and the plural shall include the singular. The masculine,
feminine and neuter genders shall each include the others.
     39. Applicable Law. The laws of the state in which the Property is located
shall govern this Lease.
     40. Authority of Lease Signatories. If Tenant is a corporation, partnership
or other entity, each person signing this Lease on behalf of Tenant represents
that he has full authority to do so and that this Lease binds the corporation,
partnership or other entity, as the case may be.
     41. Brokerage. Each party represents to the other that it did not deal with
any real estate broker in connection with this Lease, other than the brokers
named in Section 1(k). The commission of such brokers (if any) shall be paid by
Landlord. Each party indemnifies and holds the other harmless from any claim for
a commission or other fee made by any broker with whom the indemnifying party
has dealt, other than the foregoing named brokers.

27



--------------------------------------------------------------------------------



 



     42. Binding Effect. This Lease is binding upon any party who legally
acquires any rights or interest in this Lease from Landlord or Tenant; provided,
however, Landlord shall have no obligation to Tenant’s successor unless the
interest of Tenant’s successor in this Lease is acquired in accordance with the
provisions of this Lease. The term “Landlord” as used in this Lease means only
the owner, or the mortgagee in possession, for the time being of the Property,
so that in the event of any sale of the Property, the said Landlord shall be and
hereby is entirely freed and relieved of any liability for performance of all
covenants and obligations of Landlord set forth in this Lease for the period
after such sale.
     43. Communications Equipment. Provided and on condition that Tenant has not
assigned this Lease or sublet all or any portion of the Premises, except to an
affiliated entity in accordance with Section 18(a), Tenant may erect on the roof
of the Buildings, at Tenant’s sole cost and expense, communications equipment
(the “Communications Equipment”) subject to the terms and conditions set forth
in Section 14 of this Lease and subject further to the terms and conditions set
forth hereinafter. Prior to installing the Communications Equipment, Tenant
shall provide Landlord with plans and specifications therefor, as well as
structural calculations and such other information pertaining to the
Communications Equipment as Landlord may reasonably require. Landlord’s prior
consent to such plans and specifications, as well as the location, manner of
installation and control of the Communications Equipment shall be required.
Tenant shall, within thirty (30) days of being billed therefor by Landlord,
reimburse Landlord for all reasonable expenses incurred by Landlord in
connection with its review of the foregoing. Tenant shall obtain, at its sole
cost and expense, all governmental permits and approvals required for the
installation and use of the Communications Equipment. Tenant shall install the
Communications Equipment in a good and workmanlike manner using a roofing
contractor designated by Landlord. Once installed, the Communications Equipment
shall be deemed to be a part of the Premises and all references in this Lease to
the Premises shall include said Communications Equipment. Tenant shall be solely
responsible, at its sole cost and expense, for the maintenance and repair of the
Communications Equipment, and shall indemnify and hold harmless Landlord from
and against all liability, claims or costs, including reasonable legal fees,
arising from the installation and/or use of the Communications Equipment. Tenant
shall also be responsible for the repair of any damage to the Buildings or the
roof caused by the installation and/or use of the Communications Equipment and
Tenant shall assume full responsibility for the cost of repair and/or use of the
Communications Equipment. Tenant agrees that in the event that any repair or
replacement of the roof is required, Tenant will use the roofing contractor
designated by Landlord. Under no circumstances shall Landlord be liable for any
damage to or vandalism of the Communications Equipment. In addition, Landlord
shall in no event be responsible if, for any reason whatsoever, the
Communications Equipment does not perform to the expectations of Tenant. In
using the Communications Equipment, Tenant agrees: (i) not to materially
disrupt, adversely affect or interfere with any other tenant’s or other
occupant’s use and enjoyment of its leased premises or any other part of the
Property, and (ii) not to disrupt, adversely affect or interfere with any other
providers of telecommunications services to the Buildings and/or the Property.
Tenant agrees not to grant any third parties the right to utilize in any manner,
or otherwise benefit from, the Communications Equipment. Tenant further agrees
that Landlord may install and operate, and may permit the installation and
operation by others of, additional communications equipment on the Buildings.
Upon the expiration or earlier termination of this Lease, Tenant shall remove
the Communications Equipment from the Buildings and shall repair any damage
caused by such removal. Tenant’s failure to timely comply with the immediately
preceding sentence shall constitute a holding over of

28



--------------------------------------------------------------------------------



 



the Premises by Tenant until such time as the Communications Equipment is
removed and any damage caused by such removal is repaired by Tenant. In
addition, if on or before the Expiration Date, Tenant fails to both remove the
Communications Equipment and repair any damage caused thereby, then, Landlord
may, at Tenant’s sole cost and expense, remove the Communications Equipment
without compensation to Tenant, discard it without liability to Landlord, and
restore any damage caused by the removal of the Communications Equipment at
Tenant’s expense. The aforesaid right to install the Communications Equipment is
personal to the Tenant named herein and shall not apply to any assignee or
subtenant of Tenant.
     44. Flag Pole. Provided and on condition that Tenant has not assigned this
Lease or sublet all or any portion of the Premises, Tenant may erect a flag pole
at the property, at Tenant’s sole cost and expense (the “Flag Pole”), subject to
the terms and conditions set forth in Section 14 of this Lease and subject
further to the terms and conditions set forth hereinafter. Prior to installing
the Flag Pole, Tenant shall provide Landlord with plans and specifications
therefor, as well as such other information pertaining to the Flag Pole as
Landlord may reasonably require. Landlord’s prior consent to such plans and
specifications, as well as the location, manner of installation and control of
the Flag Pole shall be required. Tenant shall, within thirty (30) days of being
billed therefor by Landlord, reimburse Landlord for all reasonable expenses
incurred by Landlord in connection with its review of the foregoing. Tenant
shall obtain, at its sole cost and expense, all governmental permits and
approvals required for the installation and use of the Flag Pole. Tenant shall
install the Flag Pole in a good and workmanlike manner using a contractor
reasonably approved by Landlord. Once installed, the Flag Pole shall be deemed
to be a part of the Premises and all references in this Lease to the Premises
shall include said Flag Pole. Tenant shall be solely responsible, at its sole
cost and expense, for the maintenance and repair of the Flag Pole and for
grounds maintenance immediately surrounding the Flag Pole, and shall indemnify
and hold harmless Landlord from and against all liability, claims or costs,
including reasonable legal fees, arising from the installation and/or use of the
Flag Pole. Tenant shall assume full responsibility for the cost of repair and/or
use of the Flag Pole. Under no circumstances shall Landlord be liable for any
damage to or vandalism of the Flag Pole. In using the Flag Pole, Tenant agrees
not to materially disrupt, adversely affect or interfere with any other tenant’s
or other occupant’s use and enjoyment of its leased premises or any other part
of the Property. Tenant agrees not to grant any third parties the right to
utilize in any manner, or otherwise benefit from, the Flag Pole. Upon the
expiration or earlier termination of this Lease, Tenant shall remove the Flag
Pole from the Property and shall repair any damage caused by such removal.
Tenant’s failure to timely comply with the immediately preceding sentence shall
constitute a holding over of the Premises by Tenant until such time as the Flag
Pole is removed and any damage caused by such removal is repaired by Tenant. In
addition, if on or before the Expiration Date, Tenant fails to both remove the
Flag Pole and repair any damage caused thereby, then, Landlord may, at Tenant’s
sole cost and expense, remove the Flag Pole without compensation to Tenant,
discard it without liability to Landlord, and restore any damage caused by the
removal of the Flag Pole at Tenant’s expense. The aforesaid right to install the
Flag Pole is personal to the Tenant named herein and shall not apply to any
assignee or subtenant of Tenant.
     45. Right of First Notification. In the event that at any time during the
Term, any space in the 828 Building shall become available for lease (the
“Available Space”), then provided that Tenant is in possession of the Premises
and not in default under this Lease after any applicable notice and cure period,
and provided further that Tenant’s financial condition and creditworthiness are
reasonably satisfactory to Landlord, Landlord shall notify Tenant of the
availability of the

29



--------------------------------------------------------------------------------



 



Available Space and the terms upon which Landlord proposes the same to be leased
as reasonably determined by Landlord. Subject to prior rights granted to any
other tenants or other parties to lease the Available Space, Tenant shall have a
period of ten (10) business days from the date of delivery of such notice within
which to notify Landlord of its election to lease the Available Space on the
same terms and conditions as set forth in Landlord’s notice to Tenant. In the
event Tenant does not so notify Landlord of its election to lease the Available
Space within the aforesaid ten (10) business day period, time being of the
essence, Landlord shall be free to lease the Available Space to any party as
Landlord may elect upon such terms as Landlord and any proposed tenant of the
Available Space may agree upon. In the event Tenant elects to lease the
Available Space as aforesaid, the Available Space shall thereafter be deemed
part of the Premises, and Tenant shall thereafter pay Annual Rent and additional
rent for such space and otherwise comply with the other provisions of this Lease
which shall thereafter be applicable to the Available Space. In the event Tenant
elects to lease the Available Space as aforesaid, a lease amendment consistent
with the above shall be prepared and such lease amendment shall be executed by
Tenant within ten (10) business days of receipt thereof or Tenant’s right to
lease the Available Space shall, at Landlord’s option, be rendered null and
void. If Tenant does not exercise its right to lease the Available Space in
accordance with this provision, Landlord shall not be required to offer the
Available Space to Tenant again. The aforesaid right of first notification is
personal to the Tenant named herein and shall not apply to any assignee or
subtenant of Tenant.
     46. Miscellaneous. (a) Landlord reserves the right to decrease or increase
the size of either Building, and to build additional buildings or improvements
on the Property, in which event Tenant’s Share referred to in Section 1(h) shall
be appropriately adjusted.
          (b) Landlord shall have the right, outside of the Premises, without
incurring any liability to Tenant or affecting this Lease, to change the
arrangement and location of public entrances, passageways, doors, corridors,
elevators, stairs, toilets and other public parts of the Property, provided
there shall be no material interference with Tenant’s use of or access to the
Premises.
          (c) The submission of this Lease to Tenant shall not be deemed to be
an offer and shall not bind either party until duly executed by Landlord and
Tenant.
          (d) Neither Landlord nor Tenant shall be liable for consequential,
special, indirect or punitive damages arising from, under or in connection with
this Lease.
          (e) This Lease may be executed in counterparts, and when all
counterpart documents are executed, the counterparts shall constitute a single
binding instrument.
          (f) A determination by a court of competent jurisdiction that any
provision of this Lease or part thereof is illegal or unenforceable shall not
invalidate the remainder of this Lease or such provision, which shall continue
to be in effect.
          (g) Tenant shall not record this Lease or a memorandum hereof.
          (h) Tenant shall observe the rules and regulations set forth in the
Rules and Regulations Rider attached hereto, and such other reasonable rules and
regulations as Landlord may

30



--------------------------------------------------------------------------------



 



from time to time adopt, on written notice to Tenant, provided such additional
rules and regulations do not materially impair Tenant’s rights or increase
Tenant’s obligations, under this Lease. Landlord shall not be obligated to
enforce the rules and regulations against any tenant, and Landlord shall not be
liable for violation of same by any tenant, or any of its employees or invitees.
However, Landlord agrees to enforce the rules and regulations in a
non-discriminatory manner. In the event of a conflict between the Rules and
Regulations and the provisions of this Lease, the provisions of this Lease shall
govern and control.
          (i) Landlord hereby acknowledges and agrees that Landlord has no right
to relocate Tenant.
     47. Mortgagee Consent. Anything contained in this Lease to the contrary
notwithstanding, and expressly without limitation of Tenant’s rights under
Section 30 above, this Lease may be terminated by Landlord or by Tenant, without
further liability, upon notice in writing to the other, if Landlord shall not
have confirmed in writing to Tenant on or before 5 p.m., on December 12, 2008,
that Landlord’s first mortgagee has approved this Lease, and in the event of
such termination, the Prior Lease shall be automatically (and expressly without
the requirement of a further instrument in writing) reinstated in full force and
effect as if such Prior Lease was not terminated; provided, however, that such
right of termination under this Section 47 shall lapse and not be exercisable
after December 19, 2008. In the event of any termination of this Lease pursuant
to this Section 47, the parties agree that Tenant has not waived, and has
expressly preserved, any right to extend the term of the Prior Lease beyond its
scheduled expiration date as provided in the Prior Lease. Landlord agrees to use
its diligent efforts to secure the timely approval of its first mortgagee.
          THE RIDERS ENUMERATED IN SECTION 1(l) ABOVE ARE ATTACHED HERETO AND
MADE A PART OF THIS LEASE AS FULLY AS IF SET FORTH HEREIN AT LENGTH. The terms
used in the Riders have the same meanings set forth in this Lease. The
provisions of a Rider shall prevail over any provisions of this lease which are
inconsistent or conflict with the provisions of such Rider.

31



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereby have duly executed this Lease
as of the date first above set forth.

                             
 
                             

WITNESS:       LANDLORD:

826 NEWTOWN ASSOCIATES, L.P.
By: 826 Newtown Realty Corp., General Partner    
 
                            By:   /s/ Lee S. Goldmeier       By:   /s/ Daniel
Cohen                          
 
  Name:
Title:   Lee S. Goldmeier
VP/Secretary           Name:
Title:   Daniel Cohen
President    

32



--------------------------------------------------------------------------------



 



                             
 
                             

ATTEST:       TENANT:

BIO-IMAGING TECHNOLOGIES, INC.
   
 
                            By:   /s/ Ted I. Kaminer       By:   /s/ Mark L.
Weinstein                          
 
  Name:
Title:   Ted Kaminer
Chief Financial Officer
Senior Vice-President           Name:
Title:   Mark Weinstein
Chief Executive Officer
President    

33



--------------------------------------------------------------------------------



 



FLOOR PLAN RIDER

     
Date of Lease:
  As of December 1, 2008
 
   
Landlord:
  826 NEWTOWN ASSOCIATES, L.P.
 
   
Tenant:
  BIO-IMAGING TECHNOLOGIES, INC.
 
   
Premises:
  826 and 828 Newtown-Yardley Road, Newtown, Pennsylvania

            Initials:
      DC       Landlord
      TK/MW       Tenant    

34



--------------------------------------------------------------------------------



 



ANNUAL RENT RIDER

     
Date of Lease:
  As of December 1, 2008
 
   
Landlord:
  826 NEWTOWN ASSOCIATES, L.P.
 
   
Tenant:
  BIO-IMAGING TECHNOLOGIES, INC.
 
   
Premises:
  826 and 828 Newtown-Yardley Road, Newtown, Pennsylvania

          The Annual Rent payable by Tenant to Landlord during the Term shall be
in the amounts and for the lease years and payable in the monthly installments
as follows:

              Lease Year   PSF   Monthly Installment   Annual Amount 1   $19.50
  $  95,356.63   $1,144,279.50 2   $20.00   $  97,801.67   $1,173,620.00 3  
$20.50   $100,246.71   $1,202,960.50 4   $21.00   $102,691.75   $1,232,301.00 5
  $21.50   $105,136.79   $1,261,641.50 6   $22.00   $107,581.83   $1,290,982.00
7   $22.50   $110,026.88   $1,320,322.50 8   $23.00   $112,471.92  
$1,349,663.00 9   $23.50   $114,916.96   $1,379,003.50 10   $24.00   $117,362.00
  $1,408,344.00

            Initials:
      DC       Landlord
      TK/MW       Tenant    

35



--------------------------------------------------------------------------------



 



RULES AND REGULATIONS RIDER

     
Date of Lease:
  As of December 1, 2008
 
   
Landlord:
  826 NEWTOWN ASSOCIATES, L.P.
 
   
Tenant:
  BIO-IMAGING TECHNOLOGIES, INC.
 
   
Premises:
  826 and 828 Newtown-Yardley Road, Newtown, Pennsylvania

          Landlord hereby promulgates the following Rules and Regulations with
respect to the Property:
          1. OBSTRUCTION OF PASSAGEWAYS: The sidewalks, entrance, passages,
courts, elevators, vestibules, stairways, corridors and public parts of the
Buildings shall not be obstructed or encumbered by Tenant or used by Tenant for
any purpose other than ingress and egress.
          2. WINDOWS: No bottles, parcels or other articles shall be placed on
the window sills, in the halls, or in any other part of the Buildings other than
the Premises. No article shall be thrown out of the doors or windows of the
Premises.
          3. PROJECTIONS FROM BUILDING: No awnings, air conditioning units, or
other fixtures shall be attached to the outside walls or the window sills of the
Buildings or otherwise affixed so as to project from the Buildings, without
prior written consent of Landlord.
          4. SIGNS: No sign, advertisement, notice or lettering (however worthy
the cause might be) shall be affixed by Tenant to any part of the outside of the
Premises, or any part of the inside of the Premises so as to be clearly visible
from the outside of the Premises, without the prior written consent of Landlord.
However, Tenant shall have the right to place its name on any door leading into
the Premises the size, color and style thereof to be subject to the Landlord’s
approval. Tenant shall not have the right to have additional names placed on the
Buildings directory without Landlord’s prior written consent.
          5. FLOOR COVERING: Tenant shall not lay linoleum or other similar
floor covering so that the same shall come in direct contact with the floor of
the Premises. If linoleum or other similar floor covering is desired to be used,
an interlining of builder’s deadening felt shall first be fixed to the floor by
a paste or other material that may easily be removed with water, the use of
cement or other similar adhesive material being expressly prohibited.
          6. INTERFERENCE WITH OCCUPANTS OF BUILDINGS: Tenant shall not make, or
permit to be made, any unseemly or disturbing noises or odors and shall not
intentionally interfere with other tenants or those having business with them.
Tenant will keep all mechanical apparatus in the Premises free of vibration and
noise which may be transmitted beyond the limits of the Premises.

36



--------------------------------------------------------------------------------



 



          7. LOCK KEYS: No additional locks or bolts of any kind shall be placed
on any of the doors or windows by Tenant without Landlord’s consent. If Tenant
installs any additional locks or changes the locks on any of the entrance doors
or interior doors of the Premises, Tenant shall provide to Landlord duplicate
keys to such locks. All lock cylinders in doors into the Premises shall work
with Landlord s master keying system. Tenant shall, on the termination of
Tenant’s tenancy, deliver to Landlord all keys to any space within the Buildings
either furnished to or otherwise procured by Tenant, and in the event of the
loss of any keys furnished, Tenant shall pay to Landlord the cost thereof.
Tenant, before closing and leaving the Premises, shall ensure that all windows
are closed and entrance doors locked. Nothing in this Paragraph 7 shall be
deemed to prohibit Tenant from installing a burglar alarm within the Premises,
provided: (1) Tenant obtains Landlord’s consent which will not be unreasonably
withheld or delayed; (2) Tenant supplies Landlord with copies of the plans and
specifications of the system; (3) such installation shall not damage the
Buildings; and (4) all costs of installation shall be borne solely by Tenant.
          8. CONTRACTORS: No contract of any kind with any supplier of towels,
water, toilet articles, waxing, rug shampooing, venetian blind washing,
furniture polishing, lamp servicing, cleaning of electrical fixtures, removal of
waste paper, rubbish, garbage, or other like service shall be entered into by
Tenant, nor shall any machine of any kind be installed in the Buildings without
the prior written consent of the Landlord. Landlord shall not be responsible to
Tenant for any loss of property from the Premises however occurring, or for any
damage to the effects of Tenant by such janitors or any of its employees, or by
any other person or any other cause.
          9. PROHIBITED ON PREMISES: Tenant shall not conduct, or permit any
other person to conduct, any auction upon the Premises, manufacture or store
goods, wares or merchandise upon the Premises without the prior written approval
of Landlord, except the storage of usual supplies and inventory to be used by
Tenant in the conduct of its business, permit the Premises to be used for
gambling, make any unusual noises in the Buildings, permit to be played musical
instrument on the Premises, permit any radio to be played, or television,
recorded or wired music in such loud manner as to disturb or annoy other
tenants, or permit any unusual odors to be produced on the Premises. Tenant
shall not permit any portion of the Premises to be occupied as an office for a
public stenographer or typewriter, or for the storage, manufacture, or sale of
intoxicating beverages, narcotics, tobacco in any form or as a barber or
manicure shop. Canvassing, soliciting and peddling in the Buildings and/or at
the Property are prohibited and Tenant shall cooperate to prevent the same. No
bicycles, vehicles or animals of any kind shall be brought into or kept in or
about the Premises.
          10. PLUMBING, ELECTRIC AND TELEPHONE WORK: Plumbing facilities shall
not be used for any purpose other than those for which they were constructed;
and no sweepings, rubbish, ashes, newspaper or other substances of any kind
shall be thrown into them. Waste and excessive or unusual amps of electricity or
water is prohibited. When electric wiring of any kind is introduced, it must be
connected as reasonably directed by Landlord, and no stringing or cutting of
wires will be allowed, except by prior written consent of Landlord, and shall be
done by contractors approved by Landlord.

37



--------------------------------------------------------------------------------



 



          11. MOVEMENT OF FURNITURE, FREIGHT OR BULKY MATTER: The carrying in or
out of freight, furniture or bulky matter of any description must take place
during such hours as Landlord may from time to time reasonably determine and
only after advance notice to the superintendent of the Buildings. The persons
employed by Tenant for such work must be reasonably acceptable to the Landlord.
Tenant may, subject to these provisions, move freight, furniture, bulky matter,
and other material into or out of the Premises on Saturdays between the hours of
9:00 a.m. and 1:00 p.m., provided Tenant pays additional costs, if any, incurred
by Landlord for elevator operators or security guards, and for any other
expenses occasioned by such activity of Tenant. If, at least three (3) days
prior to such activity, Landlord requests that Tenant deposit with Landlord, as
security of Tenant’s obligations to pay such additional costs, a sum of which
Landlord reasonably estimates to be the amount of such additional cost, the
Tenant shall deposit such sum with Landlord as security of such cost. There
shall not be used in the Buildings or Premises, either by Tenant or by others in
the delivery or receipt of merchandise, any hand trucks except those equipped
with rubber tires and side guards, and no hand trucks will be allowed in the
elevators without the consent of the superintendent of the Buildings.
          12. SAFES AND OTHER HEAVY EQUIPMENT: Landlord reserves the right to
prescribe the weight and position of all safes and other heavy equipment so as
to distribute properly the weight thereof and to prevent any unsafe condition
from arising.
          13. ADVERTISING: Landlord shall have the right to prohibit any
advertising by Tenant which in Landlord’s reasonable opinion tends to impair the
reputation of the Buildings or its desirability as a building for offices, and
upon written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.
          14. NON-OBSERVANCE OR VIOLATION OF RULES BY OTHER TENANTS: Landlord
shall not be responsible to Tenant for non-observance or violation of any of
these rules and regulations by any other tenant.
          15. AFTER HOURS USE: Landlord reserves the right to exclude from the
Buildings between the hours of 6:00 p.m. and 8:00 a.m. and at all hours on
Saturdays, Sundays and Building Holidays, all persons who do not present a pass
to the Buildings signed by the Tenant. Each Tenant shall be responsible for all
persons for whom such a pass is issued and shall be liable to the Landlord for
the acts of such persons. Tenant shall be solely responsible for controlling
access cards issued to Tenant for use by employees. There will be a charge for
reprogramming, issuing and canceling access cards. Such cost shall be determined
by the contract security firm providing security services at the Property.
          16. PARKING: Subject to Section 10(c) of the Lease, Tenant and its
employees shall park their cars only in those portions of the parking area
designated by Landlord.
          17. RESERVATION OF RIGHTS: Landlord hereby reserves to itself any and
all rights not granted to Tenant hereunder, including, but not limited to, the
following rights which are reserved to Landlord for its purposes in operating
the Buildings:

38



--------------------------------------------------------------------------------



 



          a. the exclusive right to the use of the name of the Buildings for all
purposes, except that Tenant may use the name as its business address and for no
other purposes; and
          b. the right to change the name or address of the Buildings, without
incurring any liability to Tenant for doing so, provided that Landlord shall not
name the Building for a competitor of Tenant; and
          c. the right to install and maintain a sign on the exterior of the
Buildings; and
          d. the exclusive right to use or dispose of the use of the roof of the
Buildings; and
          e. the right to limit the space on the directory of the 828 Building
to be allotted to Tenant; and
          f. the right to grant to anyone the right to conduct any particular
business or undertaking in the Buildings.
          18. HEALTH AND SAFETY: Tenant shall be responsible for initiating,
maintaining and supervising all health and safety precautions and/or programs
required by Law in connection with the Tenant’s use and occupancy of the
Premises.
          19. HAZARDOUS MATERIALS: Tenant shall not store, introduce or
otherwise permit any material known to be hazardous within the Premises. Any
material within the Premises which is determined to be hazardous shall be
removed and properly disposed of by the Tenant at the Tenant’s sole expense in
compliance with all applicable laws.
          20. SMOKING. No smoking is permitted in any part of the Buildings.
Smoking is also prohibited in the front entranceway area.
          21. NONDISCRIMINATION. Landlord shall apply these rules and
regulations to Tenant in a non-discriminatory manner.
          22. ACKNOWLEDGMENT. To the best of Landlord’s knowledge, Landlord
acknowledges that Tenant has not violated any of the Rules and Regulations
herein as of the date hereof.

            Initials:
      DC       Landlord
      TK/MW       Tenant    

39



--------------------------------------------------------------------------------



 



EXTENSION OPTIONS RIDER

     
Date of Lease:
  As of December 1, 2008
 
   
Landlord:
  826 NEWTOWN ASSOCIATES, L.P.
 
   
Tenant:
  BIO-IMAGING TECHNOLOGIES, INC.
 
   
Premises:
  826 and 828 Newtown-Yardley Road, Newtown, Pennsylvania

     1. Grant of Options. Subject to the provisions of Section 3 of this Rider,
Landlord hereby grants to Tenant two (2) options (each such option is referred
to as the “Option”) to extend the Term following the expiration of the original
term hereof (the “Initial Term”) for additional terms of five (5) years each
(each such additional term is hereinafter referred to as the “Extension Term”).
     2. Exercise of Options. Each Option shall be exercised only by written
notice (the “Extension Notice”) delivered to Landlord in accordance with
Section 35 of the Lease at least twelve (12) months before the expiration of the
Initial Term or the expiration of the current Extension Term, as the case may
be. Time shall be of the essence with respect to delivery of the Extension
Notice and if Tenant fails to deliver any Extension Notice within the specified
time period, the Option related thereto and succeeding Options (if any) shall
lapse, and Tenant shall have no further right to extend the Term.
     3. Conditions Precedent to Options. Each Option shall be exercisable by
Tenant and the Lease shall continue for the Extension Term provided all of the
following conditions are satisfied:
     (a) At the time Landlord receives the Extension Notice and at the
commencement of the Extension Term related thereto, Tenant shall not be in
default under any of the provisions of the Lease after any applicable notice and
cure period.
     (b) At the time Landlord receives the Extension Notice and at the
commencement of the Extension Term related thereto, the Tenant named in Section
1(b) of the Lease shall not have assigned the Lease (other than to an assignee
pursuant to a Permitted Assignment or Sublease) or sublet more than twenty (20%)
percent of the Premises to one or more subtenants then in possession.
     (c) With respect to any Option for an Extension Term following the first
Extension Term, Tenant shall have theretofore timely exercised all prior
Options.
     4. Extension Term Provisions. Each Extension Term shall be on all of the
same terms and conditions set forth in the Lease and applicable to the Initial
Term, except Tenant shall have no further option to extend the Term following
the second Extension Term, and the Annual

40



--------------------------------------------------------------------------------



 



Rent payable by Tenant for each Extension Term shall be equal to 95% of the
“Fair Market Rental Value” of the Premises for and during each Extension Term
determined as follows:
     Within ten (10) days after receipt by Landlord of Tenant’s notice
exercising Tenant’s Option to renew the term of the Lease for the Extension
Term, Landlord shall notify Tenant of Landlord’s determination of the Fair
Market Rental Value of the Premises for the Extension Term. Said Fair Market
Rental Value may be different for each lease year during said Extension Term and
may be different for the 826 Space and the 828 Space. Within ten (10) days after
receipt of Landlord’s notice, time being of the essence with respect thereto,
Tenant shall advise Landlord that (a) it accepts Landlord’s determination of the
Fair Market Rental Value of the Premises, or (b) it rejects Landlord’s
determination of the Fair Market Rental Value of the Premises. If Tenant fails
to advise Landlord within said ten (10) day period, Tenant shall be deemed to
have rejected the Fair Market Rental Value determined by Landlord on the tenth
day (the “Deemed Rejected Date”). If Tenant rejects or is deemed to have
rejected Landlord’s determination of the Fair Market Rental Value of the
Premises, Tenant shall, at its cost and expense, engage the services of an
independent real estate appraiser, having an MAI designation, with knowledge and
experience of rental values of similar properties in the area to perform an
appraisal to determine the Fair Market Rental Value of the Premises for the
Extension Term. Such appraiser shall render his or her appraisal report to
Landlord and Tenant not later than thirty (30) days after the date of Tenant’s
notice to Landlord rejecting Landlord’s determination of the Fair Market Rental
Value of the Premises or after the Deemed Rejected Date, as the case may be. If
such appraiser shall fail to render such report within such thirty (30) day
period (time being of the essence), Tenant’s rejection of Landlord’s
determination of the Fair Market Rental Value of the Premises shall conclusively
be deemed to have been waived and the rental for the Extension Term shall be as
originally determined by Landlord. If the appraiser shall render his or her
report within such thirty (30) day period and the Fair Market Rental Value so
determined shall not be acceptable to Landlord, Landlord shall have the right,
at its cost and expense, to engage the services of an appraiser, having similar
qualifications as those set forth above, to determine the Fair Market Rental
Value of the Premises for the Extension Term. In the event that Landlord’s
appraiser shall determine a Fair Market Rental Value which shall not differ by
more than ten (10%) percent from the Fair Market Rental Value determined by
Tenant’s appraiser, the Fair Market Rental Value of the Premises shall be deemed
to be the average of the Fair Market Rental Value determinations made by
Landlord’s appraiser and Tenant’s appraiser. If Landlord’s appraiser shall
determine a Fair Market Rental Value which shall differ more than ten (10%)
percent from the Fair Market Rental Value determined by Tenant’s appraiser, then
the two appraisers shall select a third appraiser, having similar qualifications
as those set forth above, and Landlord and Tenant shall engage the services of
such third appraiser to perform an appraisal to determine the Fair Market Rental
Value of the Premises, with Landlord and Tenant each to pay one-half of the cost
of such third appraiser. The appraiser for Landlord and the appraiser for Tenant
shall select such third appraiser within ten (10) days after Landlord notifies
Tenant that such third appraiser is required. Such third appraiser shall be
instructed to render an appraisal report to Landlord and Tenant not later than
thirty days (30) after the date of his or her engagement. The Fair Market Rental
Value of the Premises for the Extension Term shall be the Fair Market Rental
Value determination of the appraiser selected by Landlord or Tenant whose
determination is closer to the determination of the third appraiser. The Fair
Market Rental Value of the Premises, as agreed upon by the parties or as
determined as hereinabove provided, shall be final and binding upon both
Landlord and Tenant. Notwithstanding

41



--------------------------------------------------------------------------------



 



anything to the contrary herein, in no event, shall the Annual Rent for any
lease year during the Extension Term be less than the Annual Rent for the
immediately preceding lease year.

            Initials:
      DC       Landlord
      TK/MW       Tenant    

42